 

EXECUTION COPY

 



CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT

 

by and among

 

MSD International GmbH

 

and

 

OncoSec Medical Incorporated

 

Dated: May 10, 2017

 

 

 

 



TABLE OF CONTENTS











      Page 1 Definitions 1 2 Scope of the Agreement. 8   2.1. Generally 8   2.2.
Manufacturing Delay. 8   2.3. Compound Commitments 8   2.4. Delegation of
Obligations 9   2.5. Compounds 9 3 Conduct of the Study 9   3.1. Sponsor 9  
3.2. Performance 9   3.3. Debarred Personnel; Exclusions Lists 9   3.4.
Regulatory Matters 10   3.5. Documentation 10   3.6. Copies 10   3.7. Sample
Testing 10   3.8. Ownership and Use of Clinical Data 11   3.9. Regulatory
Submission 11   3.10. Joint Development Committee; Alliance Managers 11   3.11.
Final Study Report 12   3.12. Relationship 12   3.13. Licensing 12   3.14.
Subsequent Study 13 4 Protocol and Informed Consent; Certain Covenants 13   4.1.
Protocol. 13   4.2. Informed Consent. 14   4.3. Financial Disclosure 14   4.4.
Transparency Reporting. 14 5 Adverse Event Reporting 15   5.1. Pharmacovigilance
Agreement 15   5.2. Transmission of SAEs 15

 



 

 

 

6 Term and Termination. 15   6.1. Term 15   6.2. Merck Termination for Safety 15
  6.3. Termination for Material Breach 16   6.4. Termination for Patient Safety
16   6.5. Termination for Regulatory Action; Other Reasons 16   6.6. Termination
related to Anti-Corruption Obligations 16   6.7. Return of Merck Compound 16  
6.8. Survival 16   6.9. No Prejudice 17   6.10. Confidential Information 17  
6.11. Manufacturing Costs 17 7 Costs of Study 17 8 Supply and Use of the
Compounds 17   8.1. Supply of the Compounds 17   8.2. Clinical Quality Agreement
18   8.3. Minimum Shelf Life Requirements 18   8.4. Provision of Compounds 18  
8.5. Labeling and Packaging; Use, Handling and Storage 19   8.6. Product
Specifications 19   8.7. Changes to Manufacturing 19   8.8. Product Testing;
Noncompliance 19   8.9. Investigations 21   8.10. Shortage; Allocation 21  
8.11. Records; Audit Rights 21   8.12. Quality 21   8.13. Quality Control 21  
8.14. Audits and Inspections 21   8.15. Recalls 21   8.16. VAT 21 9
Confidentiality 22   9.1. Confidential Information 22   9.2. Inventions 22  
9.3. Personal Identifiable Data 23

 



 

 

 

10 Intellectual Property 23   10.1. Joint Ownership and Prosecution 23   10.2.
Inventions Owned by Company 24   10.3. Inventions Owned by Merck 24   10.4.
Mutual Freedom to Operate for Combination Inventions 24 11 Reprints; Rights of
Cross-Reference 25 12 Publications; Press Releases 25   12.1. Clinical Trial
Registry 25   12.2. Publication 25   12.3. Press Releases 25 13 Representations
and Warranties; Disclaimers 26   13.1. Due Authorization 26   13.2. Compounds 26
  13.3. Results 26   13.4. Anti-Corruption 26   13.5. DISCLAIMER 28 14
Insurance; Indemnification; Limitation of Liability 28   14.1. Insurance 28  
14.2. Indemnification 28   14.3. LIMITATION OF LIABILITY 29 15 Use of Name 30 16
Force Majeure 30 17 Entire Agreement; Amendment; Waiver 30 18 Assignment and
Affiliates 30 19 Invalid Provision 30 20 No Additional Obligations 31 21
Governing Law; Dispute Resolution 31 22 Notices 31 23 Relationship of the
Parties 32 24 Counterparts and Due Execution 32 25





Construction 32

 

Appendices Appendix A – Protocol Synopsis Appendix B – Supply of Compound
Appendix C – Company Press Release   Schedules Schedule I – Data Sharing and
Sample Testing Schedule

 

 ii 

 

 



CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT

 

This CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT (this “Agreement”), is
entered into as of May 10, 2017 (the “Effective Date”), by and among MSD
International GmbH, having a place of business at Weystrasse 20, 6000 Luzern 6,
Switzerland (“Merck”), and OncoSec Medical Incorporated, having a place of
business at 5820 Nancy Ridge Drive, San Diego, California 92121 USA (“Company”).
Merck and Company are each referred to herein individually as “Party” and
collectively as “Parties”.

 

RECITALS

 

A. Merck holds intellectual property rights with respect to the Merck Compound
(as defined below).

 

B. Company is developing the Company Compound (as defined below) for the
treatment of certain tumor types.

 

C. Merck is developing the Merck Compound for the treatment of certain tumor
types.

 

D. Company desires to sponsor a clinical trial in which the Company Compound and
the Merck Compound would be dosed concurrently or in combination.

 

E. Merck and Company, consistent with the terms of this Agreement, desire to
collaborate as more fully described herein, including by providing the Merck
Compound and the Company Compound for the Study (as defined below).

 

NOW, THEREFORE, in consideration of the premises and of the following mutual
promises, covenants and conditions, the Parties, intending to be legally bound,
mutually agree as follows:

 

1. Definitions.

 

For all purposes of this Agreement, the capitalized terms defined in this
Article 1 and throughout this Agreement shall have the meanings herein
specified.

 

1.1. “Affiliate” means, with respect to either Party, a firm, corporation or
other entity that, now or hereafter, directly or indirectly owns or controls
said Party, or, now or hereafter, is owned or controlled by said Party, or is
under common ownership or control with said Party. The word “control” as used in
this definition means (a) the direct or indirect ownership of fifty percent
(50%) or more of the outstanding voting securities of a legal entity or (b)
possession, directly or indirectly, of the power to direct the management or
policies of a legal entity, whether through the ownership of voting securities,
contract rights, voting rights, corporate governance or otherwise.

 

1.2. “Agreement” means this agreement, as amended by the Parties from time to
time, and as set forth in the preamble.

 





1.3. “Alliance Manager” has the meaning set forth in Section 3.10.3.

 



 1 

 

 





1.4. “Applicable Law” means all federal, state, local, national and regional
statutes, laws, rules, regulations and directives applicable to a particular
activity hereunder, including performance of clinical trials, medical treatment
and the processing and protection of personal and medical data, that may be in
effect from time to time, including those promulgated by the United States Food
and Drug Administration (“FDA”), national regulatory authorities, the European
Medicines Agency (“EMA”) and any successor agency to the FDA or EMA or any
agency or authority performing some or all of the functions of the FDA or EMA in
any jurisdiction outside the United States or the European Union (each a
“Regulatory Authority” and collectively, “Regulatory Authorities”), and
including cGMP and GCP (each as defined below); all data protection requirements
such as those specified in the EU Data Protection Directive and the regulations
issued under the United States Health Insurance Portability and Accountability
Act of 1996 (“HIPAA”); export control and economic sanctions regulations which
prohibit the shipment of United States-origin products and technology to certain
restricted countries, entities and individuals; anti-bribery and anti-corruption
laws pertaining to interactions with government agents, officials and
representatives; laws and regulations governing payments to healthcare
providers; and any United States or other country’s or jurisdiction’s successor
or replacement statutes, laws, rules, regulations and directives relating to the
foregoing.

 

1.5. “Business Day” means any day other than a Saturday, Sunday, or a day on
which commercial banks located in the country where the applicable obligations
are to be performed are authorized or required by law to be closed.

 

1.6. “cGMP” means the current Good Manufacturing Practices officially published
and interpreted by EMA, FDA and other applicable Regulatory Authorities that may
be in effect from time to time and are applicable to the Manufacture of the
Compounds.

 

1.7. “Clinical Data” means all data (including raw data) and results generated
by or on behalf of either Party or at either Party’s direction, or by or on
behalf of the Parties together or at their direction, in the course of each such
Party’s performance of the Study; provided however, that Clinical Data does not
include Sample Testing Results.

 

1.8. “Clinical Quality Agreement” has the meaning set forth in Section 8.2.

 

1.9. “CMC” means “Chemistry Manufacturing and Controls” as such term of art is
used in the pharmaceutical industry.

 

1.10. “Combination” means the use or method of using the Company Compound and
the Merck Compound in concomitant or sequential administration.

 

1.11. “Company” has the meaning set forth in the preamble.

 

1.12. “Company Background Patents” has the meaning set forth in Section 10.4.1.

 

1.13. “Company Class Compound” means any intratumorally-delivered plasmid
containing a DNA sequence that encodes interleukin 12 (IL-12).

 

1.14. “Company Compound” means intratumoral plasmid interleukin 12 (pIL-12) with
electroporation (IT-pIL-12-EP), excluding, however, any biosimilar version of
intratumoral plasmid interleukin 12 (pIL-12) with electroporation (IT-pIL 12-EP)
other than a biosimilar version Controlled by Company or its Affiliate.

 

 2 

 

 



1.15. “Company Inventions” has the meaning set forth in Section 10.2.

 

1.16. “Compounds” means the Company Compound and the Merck Compound. A
“Compound” means either the Company Compound or the Merck Compound, as
applicable.

 

1.17. “Confidential Information” means any information, Know-How or other
proprietary information or materials furnished to one Party (“Receiving Party”)
by or on behalf of the other Party (“Disclosing Party”) in connection with this
Agreement, except to the extent that such information or materials: (a) was
already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party, as
demonstrated by competent evidence; (b) was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party; (c) became generally available to the public or otherwise part
of the public domain after its disclosure and other than through any act or
omission of the Receiving Party in breach of this Agreement; (d) was disclosed
to the Receiving Party by a Third Party who had no obligation to the Disclosing
Party not to disclose such information to others; or (e) was subsequently
developed by the Receiving Party without use of the Disclosing Party
Confidential Information, as demonstrated by competent evidence.

 

1.18. “Continuing Party” has the meaning set forth in Section 10.1.3.

 

1.19. “Control” or “Controlled” means, with respect to particular information or
intellectual property, that the applicable Party owns or has a license to such
information or intellectual property and has the ability to grant a right,
license or sublicense to the other Party as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

 

1.20. “CTA” means an application to a Regulatory Authority for purposes of
requesting the ability to start or continue a clinical trial.

 

1.21. “Data Sharing and Sample Testing Schedule” means the schedule attached
hereto as Schedule I.

 

1.22. “Defending Party” has the meaning set forth in Section 14.2.3.

 

1.23. “Delivery” with respect to the Merck Compound has the meaning set forth in
Section 8.4.1, and with respect to the Company Compound, the meaning set forth
in Section 8.4.2.

 

1.24. “Direct Manufacturing Costs” has the meaning set forth in Section 6.11.

 

1.25. “Disclosing Party” has the meaning set forth in the definition of
Confidential Information in Section 1.17.

 

1.26. “Disposition Package” has the meaning set forth in Section 8.8.1.

 

 3 

 

 



1.27. “Effective Date” has the meaning set forth in the preamble.

 

1.28. “EMA” has the meaning set forth in the definition of Applicable Law in
Section 1.4.

 

1.29. “Exclusions List” has the meaning set forth in the definition of Violation
in Section 1.84.

 

1.30. “FDA” has the meaning set forth in the definition of Applicable Law in
Section 1.4.

 

1.31. “Filing Party” has the meaning set forth in Section 10.1.3.

 

1.32. “Final Study Report” has the meaning set forth in Section 3.11.

 

1.33. “Force Majeure” has the meaning set forth Article 16.

 

1.34. “GAAP” has the meaning set forth in Section 6.11.

 

1.35. “GCP” means the Good Clinical Practices officially published by EMA, FDA
and the International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use (ICH) that may be in effect from
time to time and are applicable to the testing of the Compounds.

 

1.36. “Government Official” means: (a) any officer or employee of a government
or any department, agency or instrument of a government; (b) any Person acting
in an official capacity for or on behalf of a government or any department,
agency, or instrument of a government; (c) any officer or employee of a company
or business owned in whole or part by a government; (d) any officer or employee
of a public international organization such as the World Bank or United Nations;
(e) any officer or employee of a political party or any Person acting in an
official capacity on behalf of a political party; and/or (f) any candidate for
political office; who, when such Government Official is acting in an official
capacity, or in an official decision-making role, has responsibility for
performing regulatory inspections, government authorizations or licenses, or
otherwise has the capacity to make decisions with the potential to affect the
business of either of the Parties.

 

1.37. “HIPAA” has the meaning set forth in the definition of Applicable Law in
Section 1.4.

 

1.38. “IND” means any Investigational New Drug Application filed or to be filed
with the FDA as described in Title 21 of the U.S. Code of Federal Regulations,
Part 312, and the equivalent application in the jurisdictions outside the United
States, including an “Investigational Medicinal Product Dossier” filed or to be
filed with Regulatory Authorities in the European Union.

 

1.39. “Indirect Manufacturing Costs” has the meaning set forth in Section 6.11.

 

 4 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 





1.40. “Inventions” means all inventions and discoveries, whether or not
patentable, that are made, conceived, or first actually reduced to practice by
or on behalf of a Party, or by or on behalf of the Parties together, (a) in the
design or performance of the Study or (b) through use of unpublished Clinical
Data.

 

1.41. “Joint Development Committee” or “JDC” has the meaning set forth in
Section 3.10.1.

 

1.42. “Joint Patent Application” has the meaning set forth in Section 10.1.3.

 

1.43. “Joint Patent” means a patent that issues from a Joint Patent Application.

 

1.44. “Jointly Owned Invention” has the meaning set forth in Section 10.1.1.

 

1.45. “Know-How” means any proprietary invention, innovation, improvement,
development, discovery, computer program, device, trade secret, method,
know-how, process, technique or the like, including manufacturing, use, process,
structural, operational and other data and information, whether or not written
or otherwise fixed in any form or medium, regardless of the media on which
contained and whether or not patentable or copyrightable, that is not generally
known or otherwise in the public domain.

 

1.46. “Liability” has the meaning set forth in Section 14.2.1.

 

1.47. “Manufacture,” “Manufactured,” or “Manufacturing” means all activities
related to the manufacture of a Compound, including planning, purchasing,
manufacture, processing, compounding, storage, filling, packaging, waste
disposal, labeling, leafleting, testing, quality assurance, sample retention,
stability testing, release, dispatch and supply, as applicable.

 

1.48. “Manufacturer’s Release” or “Release” has the meaning ascribed to such
term in the Clinical Quality Agreement.

 

1.49. “Manufacturing Site” means the facilities where a Compound is Manufactured
by or on behalf of a Party, as such Manufacturing Site may change from time to
time in accordance with Section 8.7.

 

1.50. “Merck” has the meaning set forth in the preamble.

 

1.51. “Merck Background Patents” has the meaning set forth in Section 10.4.2.

 

1.52. “Merck Compound” means pembrolizumab, a humanized anti-human PD-1
monoclonal antibody[*****].

 

1.53. “Merck Inventions” has the meaning set forth in Section 10.3.

 

1.54. “NDA” means a New Drug Application, Biologics License Application,
Marketing Authorization Application, filing pursuant to Section 510(k) of the
United States Federal Food, Drug and Cosmetic Act, or similar application or
submission for a marketing authorization of a product filed with a Regulatory
Authority to obtain marketing approval for a biological, pharmaceutical or
diagnostic product in that country or in that group of countries.

 

 5 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



1.55. “Non-Conformance” means, with respect to a given unit of Compound, (a) an
event that deviates from an approved cGMP requirement with respect to the
applicable Compound, such as a procedure, Specification, or operating parameter,
or that requires an investigation to assess impact to the quality of the
applicable Compound or (b) that such Compound failed to meet the applicable
representations and warranties set forth in Section 2.3. Classification of the
Non-Conformance is detailed in the Clinical Quality Agreement.

 

1.56. “Non-Filing Party” has the meaning set forth in Section 10.1.3.

 

1.57. “Other Party” has the meaning set forth in Section 14.2.3.

 

1.58. “Opting-out Party” has the meaning set forth in Section 10.1.3.

 

1.59. “Party” has the meaning set forth in the preamble.

 

1.60. “PD-1 Antagonist” means any small or large molecule that [*****].

 

1.61. “Person” means any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or governmental entity.

 

1.62. “Pharmacovigilance Agreement” has the meaning set forth in Section 5.1.

 

1.63. “Project Manager” has the meaning set forth in Section 3.10.1.

 

1.64. “Protocol” means the written documentation that describes the Study and
sets forth specific activities to be performed as part of the conduct of the
Study.

 

1.65. “Receiving Party” has the meaning set forth in the definition of
Confidential Information.

 

1.66. “Regulatory Approvals” means, with respect to a Compound, any and all
permissions (other than the Manufacturing approvals) required to be obtained
from Regulatory Authorities and any other competent authority for the
development, registration, importation and distribution of such Compound in the
United States, Europe or other applicable jurisdictions for use in the Study.

 

1.67. “Regulatory Authorities” has the meaning set forth in the definition of
Applicable Law in Section 1.4.

 

1.68. “Regulatory Documentation” means, with respect to the Compounds, all
submissions to Regulatory Authorities in connection with the development of such
Compounds, including all INDs and amendments thereto, NDAs and amendments
thereto, drug master files, correspondence with regulatory agencies, periodic
safety update reports, adverse event files, complaint files, inspection reports
and manufacturing records, in each case together with all supporting documents
(including documents that include Clinical Data).

 







 6 

 

 

1.69. “Related Agreements” means the Pharmacovigilance Agreement and the
Clinical Quality Agreement.

 

1.70. “Right of Reference” means the “right of reference” defined in 21 CFR
314.3(b), including with regard to a Party, allowing the applicable Regulatory
Authority in a country to have access to relevant information (by
cross-reference, incorporation by reference or otherwise) contained in
Regulatory Documentation (and any data contained therein) filed with such
Regulatory Authority with respect to a Party’s Compound, only to the extent
necessary for the conduct of the Study in such country or as otherwise expressly
permitted or required under this Agreement to enable a Party to exercise its
rights or perform its obligations hereunder.

 

1.71. “SAEs” has the meaning set forth in Section 5.2.

 

1.72. “Samples” means biological specimens collected from subjects participating
in the Study, including urine, blood and tissue samples.

 

1.73. “Sample Testing” means the analyses to be performed by each Party using
the applicable Samples, as described in the Data Sharing and Sample Testing
Schedule.

 

1.74. “Sample Testing Results” means those data and results arising from the
Sample Testing performed by a Party.

 

1.75. “Specifications” means, with respect to a given Compound, the set of
requirements for such Compound as set forth in the Clinical Quality Agreement.

 

1.76. “Study” means the multicenter, phase II, adaptive, open-label clinical
trial to evaluate the safety and preliminary efficacy of the concomitant and/or
sequenced administration of the Merck Compound and the Company Compound in
patients with Stage III/IV Melanoma who are progressing on either the Merck
Compound or nivolumab treatment.

 

1.77. “Study Completion” has the meaning set forth in Section 3.11.

 

1.78. “Subcontractors” has the meaning set forth in Section 2.4.

 

1.79. “Subsequent Study” has the meaning set forth in Section 3.14.1.

 

1.80. “Term” has the meaning set forth in Section 6.1.

 

1.81. “Third Party” means any Person or entity other than Company, Merck or
their respective Affiliates.

 

1.82. “Toxicity & Safety Data” means all clinical adverse event information
and/or patient-related safety data included in the Clinical Data, as more fully
described in the Pharmacovigilance Agreement.

 

 7 

 

 



1.83. “VAT” has the meaning set forth in Section 8.16.

 

1.84. “Violation” means that a Party or any of its officers or directors or any
other personnel (or other permitted agents of a Party performing activities
hereunder) has been: (a) convicted of any of the felonies identified among the
exclusion authorities listed on the U.S. Department of Health and Human
Services, Office of Inspector General (OIG) website, including 42 U.S.C.
1320a-7(a) (http://oig.hhs.gov/exclusions/authorities.asp); (b) identified in
the OIG List of Excluded Individuals/Entities (LEIE) database
(http://exclusions.oig.hhs.gov/) or listed as having an active exclusion in the
System for Award Management (http://www.sam.gov); or (c) listed by any US
Federal agency as being suspended, proposed for debarment, debarred, excluded or
otherwise ineligible to participate in Federal procurement or non-procurement
programs, including under 21 U.S.C. 335a
(http://www.fda.gov/ora/compliance_ref/debar/) ((a), (b) and (c) collectively
the “Exclusions Lists”).

 

2. Scope of the Agreement.

 

2.1. Generally. Each Party shall: (a) contribute to the Study such resources as
are necessary to fulfill its obligations set forth in this Agreement; and (b)
act in good faith in performing its obligations under this Agreement and each
Related Agreement to which it is a Party.

 

2.2. Manufacturing Delay. Each Party shall notify the other Party as promptly as
possible in the event of any Manufacturing delay that is likely to adversely
affect supply of its Compound as contemplated by this Agreement.

 

2.3. Compound Commitments.

 

2.3.1. Company agrees to Manufacture and supply the Company Compound for
purposes of the Study in accordance with Article 8, and Company hereby
represents and warrants to Merck that, at the time of Delivery of the Company
Compound, such Company Compound shall have been Manufactured and supplied in
compliance with: (a) the Specifications for the Company Compound; (b) the
Clinical Quality Agreement; and (c) all Applicable Law, including cGMP and
health, safety and environmental protections.

 

2.3.2. Merck agrees to Manufacture and supply the Merck Compound for purposes of
the Study in accordance with Article 8, and Merck hereby represents and warrants
to Company that, at the time of Delivery of the Merck Compound, such Merck
Compound shall have been Manufactured and supplied in compliance with: (a) the
Specifications for the Merck Compound; (b) the Clinical Quality Agreement; and
(c) all Applicable Law, including cGMP and health, safety and environmental
protections.

 

2.3.3. Without limiting the foregoing, each Party is responsible for obtaining
all regulatory approvals (including facility licenses) that are required to
Manufacture its Compound in accordance with Applicable Law (provided that, for
clarity, Company shall be responsible for obtaining Regulatory Approvals for the
Study as set forth in Section 3.4).

 

 8 

 

 

2.4. Delegation of Obligations. Each Party shall have the right to delegate any
portion of its obligations hereunder as follows: (a) to such Party’s Affiliates;
(b) to Third Parties that are set forth in the Protocol as performing Study
activities or as conducting Sample Testing for such Party; (c) to the extent
related to the Manufacture of such Party’s Compound; and (d) upon the other
Party’s prior written consent. Any and all Third Parties to whom a Party
delegates any of its obligations hereunder are referred to as “Subcontractors”.
Notwithstanding any delegation of its obligations hereunder, each Party shall
remain solely and fully liable for the performance of its Affiliates and
Subcontractors to which such Party delegates the performance of its obligations
under this Agreement. Each Party shall ensure that each of its Affiliates and
Subcontractors performs such Party’s obligations pursuant to the terms of this
Agreement, including the Appendices and Schedules attached hereto. Each Party
shall use reasonable efforts to obtain and maintain copies of documents relating
to the obligations performed by such Affiliates and Subcontractors that are
required to be provided to the other Party under this Agreement.

 

2.5. Compounds. This Agreement does not create any obligation on the part of
Merck to provide the Merck Compound for any activities other than the Study, nor
does it create any obligation on the part of Company to provide the Company
Compound for any activities other than the Study.

 

3. Conduct of the Study.

 

3.1. Sponsor. Company shall act as the sponsor of the Study under its existing
IND for the Company Compound with a Right of Reference to the IND of the Merck
Compound, as necessary, as further described in Section 3.4; provided, however,
that in no event shall Company file an additional IND for the Study unless
required by Regulatory Authorities to do so. If a Regulatory Authority requests
an additional IND for the Study the Parties shall meet and mutually agree on an
approach to address such requirement.

 

3.2. Performance. Company shall ensure that the Study is performed in accordance
with this Agreement, the Protocol and all Applicable Law, including GCP.

 

3.3. Debarred Personnel; Exclusions Lists. Notwithstanding anything to the
contrary contained herein, Company shall not employ or subcontract with any
Person that is excluded, debarred, suspended, proposed for suspension or
debarment, in Violation or otherwise ineligible for government programs for the
performance of the Study or any other activities under this Agreement or the
Related Agreements. Company hereby certifies that it has not employed or
otherwise used in any capacity and will not employ or otherwise use in any
capacity, the services of any Person suspended, proposed for debarment, or
debarred under United States law, including 21 USC 335a, or any foreign
equivalent thereof, in performing any portion of the Study or other activities
under this Agreement or the Related Agreements and that Company has, as of the
Effective Date, screened itself, and its officers and directors, against the
Exclusions Lists and that it has informed Merck whether it or any of its
officers or directors has been in Violation. Company shall notify Merck in
writing immediately if any such suspension, proposed debarment, debarment or
Violation occurs or comes to its attention, and shall, with respect to any
Person so suspended, proposed for debarment, debarred or in Violation, promptly
remove such Person from performing in any capacity related to the Study or
otherwise related to activities under this Agreement or the Related Agreements.

 



 9 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



3.4. Regulatory Matters. Company shall: (a) obtain, prior to initiating the
Study, all Regulatory Approvals from all Regulatory Authorities, ethics
committees and/or institutional review boards with jurisdiction over the Study
prior to initiating the Study; and (b) follow all directions from any such
Regulatory Authorities, ethics committees and/or institutional review boards.
Merck shall have the right (but not the obligation) to participate in any
discussions with a Regulatory Authority regarding matters related to the Merck
Compound. If a Right of Reference is necessary, each Party shall provide to the
other a cross-reference letter or similar communication to the applicable
Regulatory Authority if needed to effectuate the Right of Reference.
Notwithstanding anything to the contrary in this Agreement, neither Party shall
have any right to access the other Party’s CMC data with respect to such other
Party’s Compound. Merck shall authorize FDA and other applicable Regulatory
Authorities to cross-reference the appropriate Merck Compound INDs and CTAs to
provide data access to Company sufficient to support conduct of the Study. If
Merck’s CTA is not available in a given country, Merck will file its CMC data
with the Regulatory Authority for such country, referencing Company’s CTA as
appropriate ([*****]).

 

3.5. Documentation. Company shall maintain reports and all related documentation
in good scientific manner and in compliance with Applicable Law. Company shall
provide to Merck all Study information and documentation reasonably requested by
Merck to enable Merck to (a) comply with any of its legal, regulatory and/or
contractual obligations, or any request by any Regulatory Authority, related to
the Merck Compound and (b) determine whether the Study has been performed in
accordance with this Agreement.

 

3.6. Copies. Company shall provide to Merck copies of all Clinical Data, in
electronic form or other mutually agreeable alternate form and on the timelines
specified in the Data Sharing and Sample Testing Schedule (if applicable) or
upon mutually agreeable timelines; provided, however, that a complete copy of
the Clinical Data shall be provided to Merck no later than forty-five (45) days
following Study Completion. Company shall ensure that all patient authorizations
and consents required under HIPAA, the EU Data Protection Directive or any other
similar Applicable Law in connection with the Study permit such sharing of
Clinical Data with Merck.

 

3.7. Sample Testing.

 

3.7.1. Company shall provide Samples to Merck as specified in the Protocol or as
agreed to by the Joint Development Committee. Each Party shall (a) use the
Samples only for the Sample Testing and (b) conduct the Sample Testing solely in
accordance with the Data Sharing and Sample Testing Schedule and the Protocol.

 

3.7.2. Merck shall own all Sample Testing Results arising from Sample Testing
performed by or on behalf of Merck. Solely to the extent specified on the Data
Sharing and Sample Testing Schedule as being shared, Merck shall provide to
Company the Sample Testing Results for the Sample Testing conducted by or on
behalf of Merck, in electronic form or other mutually agreeable alternate form,
on the timelines specified in the Data Sharing and Sample Testing Schedule or as
otherwise mutually agreed.

 

 10 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



3.7.3. Company shall own all Sample Testing Results arising from Sample Testing
performed by or on behalf of Company. Solely to the extent specified on the Data
Sharing and Sample Testing Schedule as being shared, Company shall provide to
Merck the Sample Testing Results for the Sample Testing conducted by or on
behalf of Company, in electronic form or other mutually agreeable alternate
form, on the timelines specified in the Data Sharing and Sample Testing Schedule
or as otherwise mutually agreed.

 

3.7.4. Except to the extent otherwise agreed in a writing signed by authorized
representatives of each Party, each Party may use and disclose the Sample
Testing Results owned by the other Party and shared by such other Party in
accordance with the Data Sharing and Sample Testing Schedule solely for the
purposes of [*****].

 

3.8. Ownership and Use of Clinical Data.

 

3.8.1. [*****] Company shall maintain the Clinical Data in its internal
database; provided, however, that at all times during the Term, Company shall
grant Merck access to all Clinical Data.

 

3.8.2. Notwithstanding the foregoing, before publication of the Clinical Data in
accordance with Article 12[*****]; provided, however, that the foregoing shall
not limit or restrict either Party’s ability to (i) use or disclose the Clinical
Data as may be necessary to comply with Applicable Law or with such Party’s
internal policies and procedures with respect to pharmacovigilance and adverse
event reporting or (ii) share with Third Parties or Affiliates Toxicity and
Safety Data where because of severity, frequency or lack of reversibility either
Party needs to use such Toxicity and Safety Data with respect to its own
Compound or the Combination to ensure patient safety.

 

3.9. Regulatory Submission. It is understood and acknowledged by the Parties
that positive Clinical Data could be used to obtain label changes for the
Compounds, and each Party may propose a Subsequent Study (as defined below) in
connection therewith in accordance with Section 3.14.

 

3.10. Joint Development Committee; Alliance Managers.

 

3.10.1. The Parties shall form a joint development committee (the “Joint
Development Committee” or “JDC”) made up of an equal number of representatives
of Merck and Company, which shall have responsibility for coordinating all
regulatory and other activities under, and pursuant to, this Agreement. The JDC
will review and finalize the Protocol in accordance with Section 4.1. Each Party
shall designate a project manager (the “Project Manager”) who shall be
responsible for implementing and coordinating activities and facilitating the
exchange of information between the Parties with respect to the Study and shall
be a member of the JDC. Other JDC members will be agreed by both Parties.

 

3.10.2.       The JDC shall meet as soon as practicable after the Effective Date
and then no less than twice yearly, and more often as reasonably considered
necessary at the request of either Party, to provide an update on the progress
of the Study. The JDC may meet in person or by means of teleconference, Internet
conference, videoconference or other similar communications equipment. Prior to
any such meeting, Company’s Project Manager shall provide an update in writing
to Merck’s Project Manager, which update shall contain information about the
overall progress of the Study, recruitment status, interim analysis (if results
available), final analysis and other information relevant to the conduct of the
Study.

 

 11 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



3.10.3. In addition to a Project Manager, each Party shall designate an alliance
manager (the “Alliance Manager”), who shall endeavor to ensure clear and
responsive communication between the Parties and the effective exchange of
information and shall serve as the primary point of contact for any issues
arising under this Agreement. The Alliance Managers shall have the right to
attend all JDC meetings and may bring to the attention of the JDC any matters or
issues either of them reasonably believes should be discussed and shall have
such other responsibilities as the Parties may mutually agree in writing. In the
event that an issue arises and the Alliance Managers cannot or do not, after
good faith efforts, reach agreement on such issue, or if there is a decision to
be made by the JDC on which the members of the JDC cannot unanimously agree, the
issue shall be elevated to the Vice President of Clinical Oncology for Merck and
the Chief Clinical and Regulatory Officer for Company. In the event such
escalation does not result in resolution or consensus: (a) Merck shall have
final decision-making authority with respect to issues related to Merck
Compound; and (b) Company shall have final decision-making authority with
respect to issues related to Company Compound.

 

3.11. Final Study Report. Company shall provide Merck with an electronic draft
of the final study report promptly following Study Completion, and Merck shall
have [*****] days after receipt of such draft to provide comments thereon.
Company shall consider in good faith any comments provided by Merck on the draft
final study report and shall not include any statements relating to the Merck
Compound that have not been approved by Merck. Company shall deliver to Merck a
final version of the final study report promptly following finalization thereof
(the “Final Study Report”). “Study Completion” shall occur upon database lock of
the Study results.

 

3.12. Relationship. Except as expressly set forth in this Agreement, nothing in
this Agreement shall: (a) prohibit either Party from performing clinical studies
other than the Study relating to its own Compound, either individually or in
combination with any other compound or product, in any therapeutic area; or (b)
create an exclusive relationship between the Parties with respect to any
Compound. Each Party acknowledges and agrees that nothing in this Agreement
shall be construed as a representation or inference that the other Party will
not develop for itself, or enter into business relationships with other Third
Parties regarding, any products, programs, studies (including combination
studies), technologies or processes that are similar to or that may compete with
the Combination or any other product, program, technology or process, including
Company Class Compound or PD-1 Antagonists, provided that the Clinical Data,
Confidential Information, Jointly Owned Inventions and Sample Testing Results
are not used or disclosed in connection therewith in violation of this
Agreement.

 

3.13. Licensing. Nothing in this Agreement shall prohibit or restrict a Party
from licensing, assigning or otherwise transferring to an Affiliate or Third
Party such Party’s Compound or any Inventions, Confidential Information or
Sample Testing Results owned solely by such Party. A Party may license, assign
or transfer to an Affiliate or Third Party such Party’s interest in the Clinical
Data, Confidential Information owned jointly by the Parties and/or Jointly Owned
Inventions, and in connection therewith share the shared Sample Testing Results
owned by the other Party, solely to the extent such licensee, assignee or
transferee agrees in writing to be bound by the terms of this Agreement with
respect to such Clinical Data, Confidential Information, Jointly Owned
Inventions, and shared Sample Testing Results. For purposes of clarity, any
assignment or transfer of this Agreement must comply with Article 18 of this
Agreement.

 

 12 

 

 

Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



3.14. Subsequent Study.

 

3.14.1 During the Term and for a period of [*****] months thereafter, either
Party shall have the option to propose amending this Agreement and the Related
Agreements or negotiating a new agreement (a “Subsequent Study Agreement”), as
appropriate, for the purpose of conducting a registration study for the
Combination in the same indication as the Study (each a “Subsequent Study”) by
sending a written proposal to the other Party. Company must offer Merck the
option of participating in a Subsequent Study prior to entering into an
agreement with a Third Party to conduct a registration study in the same
indication and line of therapy as the Study of the Company Compound in
concomitant and/or sequential administration with a PD-1 Antagonist.

 

3.14.2 If the receiving Party desires to engage in discussions around the
proposed Subsequent Study, such Party shall notify the other Party, in writing,
no later than [*****] days after receipt of the written proposal. [*****]

 

4. Protocol and Informed Consent; Certain Covenants.

 

4.1. Protocol. A synopsis of the initial Protocol and the draft statistical
analysis plan for the Study have been agreed to by the Parties as of the
Effective Date and are attached hereto as Appendix A. Through the JDC, Company
shall (a) provide a draft of the Protocol (and any subsequent revisions thereof)
to Merck for Merck’s review and comment, (b) consider in good faith any changes
to the draft of the Protocol requested by Merck, and (c) incorporate any changes
requested by Merck with respect to Merck Compound. Company shall submit the
draft Protocol to the JDC for final approval, and the JDC shall promptly review
the Protocol and vote on approval thereof. To the extent the JDC cannot agree
unanimously regarding the contents of the Protocol for final approval within
[*****] days of receipt of the Protocol: (i) Company shall have final
decision-making authority with respect to matters in the Protocol related to the
Company Compound; (ii) Merck shall have final decision-making authority with
respect to matters in the Protocol related to [*****]; and (iii) all other
matters in respect of the Protocol on which the JDC cannot agree shall be
resolved in accordance with Section 3.10.3. Once the final Protocol has been
approved in accordance with this Section 4.1, any material changes to such
approved final Protocol (other than material changes relating solely to the
Company Compound) and any changes to the final Protocol (whether or not
material) relating to the Merck Compound shall require Merck’s prior written
consent. Any such proposed changes will be sent in writing to Merck’s Project
Manager and Merck’s Alliance Manager. Merck shall review promptly any such
proposed changes to the Protocol.

 

 13 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 

4.1.1. Notwithstanding anything to the contrary contained herein, Merck, in its
sole discretion, shall have the sole right to determine the dose and dosing
regimen for the Merck Compound and shall have the final decision on all matters
relating to the Merck Compound (including quantities of Merck Compound to be
supplied pursuant to Article 8) and any information regarding the Merck Compound
included in the Protocol.

 

4.1.2. Notwithstanding anything to the contrary contained herein, Company, in
its sole discretion, shall have the sole right to determine the dose and dosing
regimen for the Company Compound and shall have the final decision on all
matters relating to the Company Compound (including quantities of Company
Compound to be supplied pursuant to Article 8) and any information regarding the
Company Compound included in the Protocol.

 

4.2. Informed Consent. Company shall prepare the patient informed consent form
for the Study (which shall include provisions regarding the use of Samples in
Sample Testing) in consultation with Merck (it being understood and agreed that
the portion of the informed consent form relating to the Sample Testing of the
Merck Compound shall be provided to Company by Merck). Any proposed changes to
such form that relate to the Merck Compound, including Sample Testing of the
Merck Compound, shall be subject to Merck’s prior written consent. Any such
proposed changes will be sent in writing to Merck’s Project Manager and Merck’s
Alliance Manager. Merck will provide such consent, or a written explanation for
why such consent is being withheld, within [*****] Business Days after Merck
receives a copy of Company’s requested changes.

 

4.3. Financial Disclosure. Company shall (a) track and collect financial
disclosure information from all “clinical investigators” involved in the Study
and (b) prepare and submit the certification and/or disclosure of the same in
accordance with all Applicable Law, including, but not limited to, Part 54 of
Title 21 of the United States Code of Federal Regulations (Financial Disclosure
by Clinical Investigators) and related FDA Guidance Documents. Prior to the
initiation of clinical activities under the Study, but in any event within
[*****] days after the Effective Date, the Parties shall determine whether
Company shall track and collect from all “clinical investigators” involved in
the Study separate certification and/or disclosure forms for each of Merck and
Company or one (1) “combined” certification and/or disclosure form for both
Merck and Company. For purposes of this Section 4.3, the term “clinical
investigators” shall have the meaning set forth in Part 54.2(d) of Title 21 of
the United States Code of Federal Regulations.

 

4.4. Transparency Reporting. Each Party shall be responsible for reporting
payments and other transfers of value made to health care professionals,
including, without limitation, investigators, steering committee members, data
monitoring committee members, and consultants in connection with the Study in
accordance with reporting requirements under Applicable Law, including, without
limitation, the Physician Payment Sunshine Act and state gift laws, and the
European Federation of Pharmaceutical Industries and Associations Disclosure
Code, and such Party’s applicable policies; provided, however, if Company will
not be required to make a transparency report under Applicable Law for any
annual reporting period thereunder, Company shall notify Merck in writing of
such status within [*****] calendar days after the commencement of such
reporting period, and during such reporting period the Company shall track and
provide to Merck data regarding “indirect” payments or other transfers of value
by Company to such health care professionals to the extent such payments or
other transfers of value were required, instructed, directed or otherwise caused
by Merck pursuant to this Agreement. The data will be in a format requested by
Merck and provided on a basis to be agreed upon by both Parties. Company
represents and warrants that the information so provided will be complete and
accurate to the best of its knowledge.

 

 14 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



5. Adverse Event Reporting.

 

5.1. Pharmacovigilance Agreement. Company will be solely responsible for
compliance with all Applicable Laws pertaining to safety reporting for the Study
and related activities. The Parties (or their respective Affiliates) will
execute a pharmacovigilance agreement (the “Pharmacovigilance Agreement”) prior
to the initiation of clinical activities under the Study, but in any event
within [*****] days after the Effective Date, to ensure the exchange of relevant
safety data within appropriate timeframes and in an appropriate format to enable
the Parties to fulfill local and international regulatory reporting obligations
and to facilitate appropriate safety reviews. In the event of any inconsistency
between the terms of this Agreement and the Pharmacovigilance Agreement, the
terms of this Agreement shall control. The Pharmacovigilance Agreement will
include safety data exchange procedures governing the coordination of
collection, investigation, reporting, and exchange of information concerning any
adverse experiences, pregnancy reports, and any other safety information arising
from or related to the use of the Merck Compound and Company Compound in the
Study, consistent with Applicable Law. Such guidelines and procedures shall be
in accordance with, and enable the Parties and their Affiliates to fulfill,
local and international regulatory reporting obligations to Government
Authorities.

 

5.2. Transmission of SAEs. Company will transmit to Merck all serious adverse
events (“SAEs”) as follows:

 

5.2.1. For drug-related fatal and life-threatening SAEs, Company will send a
processed case (on a CIOMS-1 form in English) within [*****] calendar days after
receipt by Company of such SAEs.

 

5.2.2. For all other SAEs, including non-drug-related fatal and life-threatening
SAEs, Company will send a processed case (on a CIOMS-1 form in English) within
[*****] calendar days after receipt by Company of such SAEs.

 

6. Term and Termination.

 

6.1. Term. The term of this Agreement shall commence on the Effective Date and
shall continue in full force and effect until delivery of the Final Study
Report, unless terminated earlier by either Party pursuant to this Article 6
(the “Term”).

 

6.2. Merck Termination for Safety. In the event that Merck in good faith
believes that the Merck Compound is being used in the Study in an unsafe manner
and notifies Company in writing of the grounds for such belief, and Company
fails to promptly incorporate changes into the Protocol requested by Merck to
address such issue or to otherwise address such issue reasonably and in good
faith, Merck may terminate this Agreement and the supply of the Merck Compound
immediately upon written notice to Company.

 

 15 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 

6.3. Termination for Material Breach. Either Party may terminate this Agreement
if the other Party commits a material breach of this Agreement, and such
material breach continues for [*****] days after receipt of written notice
thereof from the non-breaching Party; provided that if such material breach
cannot reasonably be cured within [*****] days, the breaching Party shall be
given a reasonable period of time to cure such breach; provided further, that if
such material breach is incapable of cure, then the notifying Party may
terminate this Agreement effective after the expiration of such [*****] day
period.

 

6.4. Termination for Patient Safety. If either Party determines in good faith,
based on a review of the Clinical Data, Sample Testing Results or other
Study-related Know-How or other information, that the Study may unreasonably
affect patient safety, such Party shall promptly notify the other Party of such
determination. The Party receiving such notice may propose modifications to the
Study to address the safety issue identified by the other Party and, if the
notifying Party agrees, shall act to implement immediately such modifications;
provided, however, that if the notifying Party, in its sole discretion, believes
that there is imminent danger to patients, such Party need not wait for the
other Party to propose modifications and may instead terminate this Agreement
immediately upon written notice to such other Party. Furthermore, if the
notifying Party, in its sole discretion, believes that any modifications
proposed by the other Party will not resolve the patient safety issue, such
Party may terminate this Agreement effective upon written notice to such other
Party.

 

6.5. Termination for Regulatory Action; Other Reasons. Either Party may
terminate this Agreement immediately upon written notice to the other Party in
the event that any Regulatory Authority takes any action, or raises any
objection, that prevents the terminating Party from supplying its Compound for
purposes of the Study. Additionally, either Party shall have the right to
terminate this Agreement immediately upon written notice to the other Party in
the event that it determines in its sole discretion to withdraw any applicable
Regulatory Approval for its Compound or to discontinue development of its
Compound, for medical, scientific or legal reasons.

 

6.6. Termination related to Anti-Corruption Obligations. Either Party shall have
the right to terminate this Agreement immediately upon written notice to the
other Party, if such other Party fails to perform any of its obligations under
Section 13.4 or breaches any representation or warranty contained in Section
13.4. Except as set forth in Section 6.11, the non-terminating Party shall have
no claim against the terminating Party for compensation for any loss of whatever
nature by virtue of the termination of this Agreement in accordance with this
Section 6.6.

 

6.7. Return of Merck Compound. In the event that this Agreement is terminated,
or in the event Company remains in possession (including through any Affiliate
or Subcontractor) of Merck Compound at the time this Agreement expires, Company
shall, at Merck’s sole discretion, promptly either return or destroy all unused
Merck Compound pursuant to Merck’s instructions. If Merck requests that Company
destroy the unused Merck Compound, Company shall provide written certification
of such destruction.

 

6.8. Survival. The provisions of Sections 3.4 through 3.9 (inclusive), 3.14, 5,
6.7 through 6.11 (inclusive), 8.5.2, 8.11, 8.14 through 8.16 (inclusive), 12.2,
13.4.6, 14.2, and 14.3, and Articles 1, 5, 9 through 12 (inclusive), 17, and 20
through 25 (inclusive) shall survive the expiration or termination of this
Agreement.

 

 16 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



6.9. No Prejudice. Termination of this Agreement shall be without prejudice to
any claim or right of action of either Party against the other Party for any
prior breach of this Agreement.

 

6.10. Confidential Information. Upon termination of this Agreement, each Party
and its Affiliates shall promptly return to the Disclosing Party or destroy any
Confidential Information of the Disclosing Party (other than Clinical Data,
Sample Testing Results and Inventions) furnished to the Receiving Party by the
Disclosing Party; provided, however that the Receiving Party may retain one copy
of such Confidential Information in its confidential files, solely for purposes
of exercising the Receiving Party’s rights hereunder, satisfying its obligations
hereunder or complying with any legal proceeding or requirement with respect
thereto, and provided further that the Receiving Party shall not be required to
erase electronic files created in the ordinary course of business during
automatic system back-up procedures pursuant to its electronic record retention
and destruction practices that apply to its own general electronic files and
information so long as such electronic files are (a) maintained only on
centralized storage servers (and not on personal computers or devices), (b) not
accessible by any of its personnel (other than its information technology
specialists), and (c) are not otherwise accessed subsequently except with the
written consent of the Disclosing Party or as required by law or legal process.
Such retained copies of Confidential Information shall remain subject to the
confidentiality and non-use obligations herein.

 

6.11. Manufacturing Costs. In the event of termination by Merck pursuant to
Section 6.2, 6.3 or 6.6 above, Merck shall be entitled to [*****] (as defined
herein) incurred by Merck for its Compound Delivered for the Study. [*****]

 

7. Costs of Study.

 

The Parties agree that: (a) Merck shall provide the Merck Compound for use in
the Study, as described in Article 8 below; (b) each Party will be responsible
for its own internal costs and expenses to support the Study and the costs of
any Sample Testing conducted by such Party in connection with the Study; and (c)
Company shall bear all other costs associated with the conduct of the Study,
including that Company shall provide the Company Compound for use in the Study,
as described in Article 8 below. For the avoidance of doubt, Company will not be
required to reimburse Merck for any costs or expenses incurred by Merck or its
Affiliates in connection with the Study (except as provided in Section 6.11) and
Merck will not be required to reimburse Company for any costs or expenses
incurred by Company or its Affiliates in connection with the Study (except as
provided in Section 6.11).

 

8. Supply and Use of the Compounds.

 

8.1. Supply of the Compounds. Subject to the terms and conditions of this
Agreement, each of Company and Merck will use commercially reasonable efforts to
supply, or cause to be supplied, the quantities of its respective Compound as
are set forth in Appendix B, on the timelines set forth in Appendix B, in each
case for use in the Study. If the Protocol is changed in accordance with Article
4 in such a manner that may affect the quantities of Compound to be provided or
the timing for providing such quantities, the Parties shall amend Appendix B to
reflect any changes required to be consistent with the Protocol. Each Party
shall also provide to the other Party a contact person for the supply of its
Compound under this Agreement. Notwithstanding the foregoing, or anything to the
contrary herein, in the event that a Party is: (a) not supplying its Compound in
accordance with the terms of this Agreement, then the other Party shall have no
obligation to supply its Compound; or (b) allocating under Section 8.10 then the
other Party may allocate proportionally.

 

 17 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



8.2. Clinical Quality Agreement. Within [*****] days after the Effective Date of
this Agreement, but in any event before any supply of Merck Compound hereunder,
the Parties (or their respective Affiliates) shall enter into a quality
agreement that shall address and govern issues related to the quality of
clinical drug supply to be supplied by the Parties for use in the Study (the
“Clinical Quality Agreement”). In the event of any inconsistency between the
terms of this Agreement and the Clinical Quality Agreement, the terms of this
Agreement shall control. The Clinical Quality Agreement shall, among other
things: (a) detail classification of any Compound found to have a
Non-Conformance; (b) include criteria for Manufacturer’s Release and related
certificates and documentation; (c) include criteria and timeframes for
acceptance of Merck Compound; (d) include procedures for the resolution of
disputes regarding any Compounds found to have a Non-Conformance; and (e)
include provisions governing the recall of Compounds.

 

8.3. Minimum Shelf Life Requirements. Each Party shall use commercially
reasonable efforts to supply its Compound hereunder with reasonable remaining
shelf life at the time of Delivery to meet the Study requirements.

 

8.4. Provision of Compounds.

 

8.4.1. Merck will deliver the Merck Compound DAP (INCOTERMS 2010) to Company’s,
or its designee’s, location as specified by Company (“Delivery” with respect to
such Merck Compound). Title and risk of loss for the Merck Compound shall
transfer from Merck to Company at Delivery. All costs associated with the
subsequent transportation, warehousing and distribution of Merck Compound shall
be borne by Company. Company will, or will cause its designee to: (a) take
delivery of the Merck Compound supplied hereunder; (b) perform the acceptance
(including testing) procedures allocated to it under the Clinical Quality
Agreement; (c) subsequently label and pack the Merck Compound (in accordance
with Section 8.5); and promptly ship the Merck Compound to the Study sites for
use in the Study, in compliance with cGMP, GCP and other Applicable Law and the
Clinical Quality Agreement; and (d) provide, from time to time at the reasonable
request of Merck, the following information: any applicable chain of custody
forms, in-transport temperature recorder(s), records and receipt verification
documentation, such other transport or storage documentation as may be
reasonably requested by Merck, and usage and inventory reconciliation
documentation related to the Merck Compound.

 

8.4.2. Company is solely responsible, at its own cost, for supplying (including
all Manufacturing, acceptance and release testing) the Company Compound for the
Study, and the subsequent handling, storage, transportation, warehousing and
distribution of the Company Compound supplied hereunder. Company shall ensure
that all such activities are conducted in compliance with cGMP, GCP and other
Applicable Law and the Clinical Quality Agreement. For purposes of this
Agreement, the “Delivery” of a given quantity of the Company Compound shall be
deemed to occur when such quantity is packaged for shipment to a Study site.

 

 18 

 

 

8.5. Labeling and Packaging; Use, Handling and Storage.

 

8.5.1. The Parties’ obligations with respect to the labeling and packaging of
the Compounds are as set forth in the Clinical Quality Agreement.
Notwithstanding the foregoing or anything to the contrary contained herein,
Merck shall provide the Merck Compound to Company in the form of unlabeled
vials, and Company shall be responsible for labeling, packaging and leafleting
such Merck Compound in accordance with the terms and conditions of the Clinical
Quality Agreement and otherwise in accordance with all Applicable Law, including
cGMP, GCP, and health, safety and environmental protections.

 

8.5.2. Company shall: (a) use the Merck Compound solely for purposes of
performing the Study; (b) not use the Merck Compound in any manner that is
inconsistent with this Agreement or for any commercial purpose; and (c) label,
use, store, transport, handle and dispose of the Merck Compound in compliance
with Applicable Law and the Clinical Quality Agreement, as well as all written
instructions of Merck pertaining to the Merck Compound. Company shall not
reverse engineer, reverse compile, disassemble or otherwise attempt to derive
the composition or underlying information, structure or ideas of the Merck
Compound, and in particular shall not analyze the Merck Compound by physical,
chemical or biochemical means except as necessary to perform its obligations
under the Clinical Quality Agreement.

 

8.6. Product Specifications. A certificate of analysis, Material Safety Data
Sheet, and all storage and handling information shall accompany each shipment of
the Merck Compound to Company. Upon request, Company shall provide Merck with a
certificate of analysis covering each shipment of Company Compound used in the
Study.

 

8.7. Changes to Manufacturing. Each Party may make changes from time to time to
its Compound or the Manufacturing Site, provided that such changes shall be in
accordance with the Clinical Quality Agreement.

 

8.8. Product Testing; Noncompliance.

 

8.8.1. After Manufacturer’s Release. After Manufacturer’s Release of the Merck
Compound and concurrently with Delivery of the Compound to Company, Merck shall
provide Company with such certificates and documentation as are described in the
Clinical Quality Agreement (“Disposition Package”). Company shall, within the
time defined in the Clinical Quality Agreement, perform, with respect to the
Merck Compound, the acceptance (including testing) procedures allocated to it
under the Clinical Quality Agreement. Company shall be solely responsible for
taking all steps necessary to determine that Merck Compound or Company Compound,
as applicable, is suitable for release before making such Merck Compound or
Company Compound, as applicable, available for human use, and Merck shall
provide cooperation or assistance as reasonably requested by Company in
connection with such determination with respect to the Merck Compound. Company
shall be responsible for storage and maintenance of the Merck Compound until it
is tested and/or released, which storage and maintenance shall be in compliance
with (a) the Specifications for the Merck Compound, the Clinical Quality
Agreement and Applicable Law and (b) any specific storage and maintenance
requirements as may be provided by Merck from time to time. Company shall be
responsible for any failure of the Merck Compound to meet the Specifications to
the extent caused by shipping, storage or handling conditions after Delivery to
Company hereunder.

 







 19 

 





 





Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 

8.8.2. Non-Conformance.

 

(a) In the event that either Party becomes aware that any Compound may have a
Non-Conformance, despite testing and quality assurance activities (including any
activities conducted by the Parties under Section 8.8.1), such Party shall
immediately notify the other Party in accordance with the procedures of the
Clinical Quality Agreement. The Parties shall investigate any Non-Conformance in
accordance with Section 8.9 (Investigations) and any discrepancy between them
shall be resolved in accordance with Section 8.8.3.

 

(b) In the event that any proposed or actual shipment of the Merck Compound (or
portion thereof) shall be agreed to have a Non-Conformance at the time of
Delivery to Company, then unless otherwise agreed to by the Parties, Merck shall
replace such Merck Compound as is found to have a Non-Conformance (with respect
to Merck Compound that has not yet been administered in the course of performing
the Study). Unless otherwise agreed to by the Parties in writing, the sole and
exclusive remedies of Company with respect to any Merck Compound that is found
to have a Non-Conformance at the time of Delivery shall be (i) [*****],
(ii)[*****] and (iii) [*****]; provided that, for clarity, Company shall not be
deemed to be waiving any rights under Section 8.15. In the event Merck Compound
is lost or damaged by Company after Delivery, Merck shall provide additional
Merck Compound (if available for the Study) to Company; provided that Company
shall [*****]. Except as set forth in the foregoing sentence, Merck shall have
no obligation to provide replacement Merck Compound for any Merck Compound
supplied hereunder other than such Merck Compound as has been agreed or
determined to have a Non-Conformance at the time of Delivery to Company.

 

(c) Company shall be responsible for, and Merck shall have no obligation or
liability with respect to, any Company Compound supplied hereunder that is found
to have a Non-Conformance. Company shall replace any Company Compound as is
found to have a Non-Conformance (with respect to Company Compound that has not
yet been administered in the course of performing the Study). Unless otherwise
agreed to by the Parties in writing, the sole and exclusive remedies of Merck
with respect to any Company Compound that is found to have a Non-Conformance at
the time of Delivery shall be (i) [*****], (ii) [*****], and (iii) [*****];
provided that, for clarity, Merck shall not be deemed to be waiving any rights
under Section 8.15.

 

 20 

 

 

Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.



 

8.8.3. Resolution of Discrepancies. Disagreements regarding any determination of
Non-Conformance by Company shall be resolved in accordance with the provisions
of the Clinical Quality Agreement.

 

8.9. Investigations. The process for investigations of any Non-Conformance shall
be handled in accordance with the Clinical Quality Agreement.

 

8.10. Shortage; Allocation. In the event that a Party’s Compound is in short
supply such that a Party reasonably believes in good faith that it will not be
able to fulfill its supply obligations hereunder with respect to its Compound,
such Party will provide prompt written notice to the other Party thereof
(including the shipments of Compound hereunder expected to be impacted and the
quantity of its Compound that such Party reasonably determines it will be able
to supply) and the Parties will promptly discuss such situation (including how
the quantity of Compound that such Party is able to supply hereunder will be
allocated within the Study). In such event, the Party experiencing such shortage
shall (i) use its commercially reasonable efforts to remedy the situation giving
rise to such shortage and to take action to minimize the impact of the shortage
on the Study, and (ii) [*****].

 

8.11. Records; Audit Rights. Company shall keep complete and accurate records
pertaining to its use and disposition of Merck Compound (including its storage,
shipping (cold chain) and chain of custody activities) and, upon request of
Merck, shall make such records open to review by Merck for the purpose of
conducting investigations for the determination of Merck Compound safety and/or
efficacy and Company’s compliance with this Agreement with respect to the Merck
Compound.

 

8.12. Quality. Quality matters related to the Manufacture of the Compounds shall
be governed by the terms of the Clinical Quality Agreement in addition to the
relevant quality provisions of this Agreement.

 

8.13. Quality Control. Each Party shall implement and perform operating
procedures and controls for sampling, stability and other testing of its
Compound, and for validation, documentation and release of its Compound and such
other quality assurance and quality control procedures as are required by the
Specifications, cGMPs and the Clinical Quality Agreement.

 

8.14. Audits and Inspections. The Parties’ audit and inspection rights related
to this Agreement shall be governed by the terms of the Clinical Quality
Agreement.

 

8.15. Recalls. Recalls of the Compounds shall be governed by the terms of the
Clinical Quality Agreement.

 

8.16. VAT.

 

(a) It is understood and agreed between the Parties that any payments made and
any other consideration given under this Agreement are each exclusive of any
value added or similar tax (“VAT”), which shall be added thereon as applicable
and at the relevant rate. Subject to Section 8.16(b), where VAT is properly
charged by the supplying Party and added to a payment made or other
consideration provided (as applicable) under this Agreement, the Party making
the payment or providing the other consideration (as applicable) will pay the
amount of VAT properly chargeable only on receipt of a valid tax invoice from
the supplying Party issued in accordance with the laws and regulations of the
country in which the VAT is chargeable. Each Party agrees that it shall provide
to the other Party any information and copies of any documents within its
Control to the extent reasonably requested by the other Party for the purposes
of (i) determining the amount of VAT chargeable on any supply made under this
Agreement, (ii) establishing the place of supply for VAT purposes, or (iii)
complying with its VAT reporting or accounting obligations.

 

 21 

 





 











(b) Where one Party or its Affiliate (the “First Party”) is treated as making
supply of goods or services in a particular jurisdiction (for VAT purposes) for
no consideration, and the other Party or its Affiliate (the “Second Party”) is
treated as receiving such supply in the same jurisdiction, thus resulting in an
amount of VAT being properly chargeable on such supply, the Second Party shall
only be obliged to pay to the First Party the amount of VAT properly chargeable
on such supply (and no other amount). The Second Party shall pay such VAT to the
First Party on receipt of a valid VAT invoice from the First Party (issued in
accordance with the laws and regulations of the jurisdiction in which the VAT is
properly chargeable). Each Party agrees to (i) use its reasonable efforts to
determine and agree the value of the supply that has been made and, as a result,
the corresponding amount of VAT that is properly chargeable and (ii) provide to
the other Party any information or copies of documents in its Control as are
reasonably necessary to evidence that such supply will take, or has taken, place
in the same jurisdiction (for VAT purposes).

 

9. Confidentiality.

 

9.1. Confidential Information. Subject to Section 13.4.8, Company and Merck
agree to hold in confidence any Confidential Information provided by or on
behalf of the other Party, and neither Party shall use Confidential Information
of the other Party except to fulfill such Party’s obligations under this
Agreement or exercising its rights. Without limiting the foregoing, the
Receiving Party may not, without the prior written permission of the Disclosing
Party, disclose any Confidential Information of the Disclosing Party to any
Third Party except to the extent disclosure (i) is required by Applicable Law;
(ii) is pursuant to the terms of this Agreement; or (iii) is necessary for the
conduct of the Study, and in each case ((i) through (iii)) provided that the
Receiving Party shall provide reasonable advance notice to the Disclosing Party
before making such disclosure. For the avoidance of doubt, Company may, without
Merck’s consent, disclose Confidential Information to clinical trial sites and
clinical trial investigators performing the Study, the data safety monitoring
and advisory board relating to the Study, and Regulatory Authorities working
with Company on the Study, in each case to the extent necessary for the
performance of the Study and provided that such Persons (other than governmental
entities) are bound by an obligation of confidentiality at least as stringent as
the obligations contained herein.

 

9.2. Inventions. Notwithstanding the foregoing: (i) Inventions that constitute
Confidential Information and are jointly owned by the Parties, shall constitute
the Confidential Information of both Parties and each Party shall have the right
to use and disclose such Confidential Information consistent with Articles 10,
11 and 12; and (ii) Inventions that constitute Confidential Information and are
solely owned by one Party shall constitute the Confidential Information of that
Party and each Party shall have the right to use and disclose such Confidential
Information consistent with Articles 10, 11 and 12.

 



 22 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.



 



9.3. Personal Identifiable Data. All Confidential Information containing
personal identifiable data shall be handled in accordance with all data
protection and privacy laws, rules and regulations applicable to such data.

 

10. Intellectual Property.

 

10.1. Joint Ownership and Prosecution.

 

10.1.1. All rights to all Inventions relating to, or covering, [*****] (each a
“Jointly Owned Invention”) shall be owned jointly by Company and Merck. Merck
hereby assigns to Company an undivided one-half interest in, to and under the
Jointly Owned Inventions that are invented or created solely by Merck or by
Persons having an obligation to assign such rights to Merck. Company hereby
assigns to Merck an undivided one-half interest in, to and under any Jointly
Owned Inventions that are invented or created solely by Company or by Persons
having an obligation to assign such rights to Company. For those countries where
a specific license is required for a joint owner of a Jointly Owned Invention to
practice such Jointly Owned Invention in such countries: (a) Merck hereby grants
to Company a perpetual, irrevocable, non-exclusive, worldwide, royalty-free,
fully paid-up license, transferable and sublicensable, under Merck’s right,
title and interest in and to all Jointly Owned Inventions to use such Inventions
in accordance with the terms of this Agreement; and (b) Company hereby grants to
Merck a perpetual, irrevocable, non-exclusive, worldwide, royalty-free, fully
paid-up license, transferable and sublicensable, under Company’s right, title
and interest in and to all Jointly Owned Inventions to use such Inventions in
accordance with the terms of this Agreement. For clarity, the terms of this
Agreement do not provide Company or Merck with any rights, title or interest or
any license to the other Party’s intellectual property except as necessary to
conduct the Study and as expressly provided under this Agreement, including as
set forth in Section 10.4.

 

10.1.2. Each Party shall have the right to [*****].

 

10.1.3. Promptly following the Effective Date, but in any event as soon as
practicable after the discovery of a Jointly Owned Invention, patent
representatives of each of the Parties shall meet (in person or by telephone) to
discuss the patenting strategy for any Jointly Owned Inventions that may arise.
In particular, the Parties shall discuss which Party will file and prosecute a
patent application (including any provisional, substitution, divisional,
continuation, continuation in part, reissue, renewal, reexamination, extension,
supplementary protection certificate and the like) in respect of any Jointly
Owned Invention (each, a “Joint Patent Application”) and whether the Parties
wish to appoint counsel that is mutually acceptable to the Parties. In any
event, the Parties shall consult and reasonably cooperate with one another in
the preparation, filing, prosecution (including prosecution strategy) and
maintenance of such patent application and shall equally share the expenses
associated with the Joint Patent Applications and any corresponding Joint
Patents. In the event that one Party (the “Filing Party”) wishes to file a
patent application for a Jointly Owned Invention and the other Party (the
“Non-Filing Party”) does not want to file a patent application for such Jointly
Owned Invention or does not want to file in a particular country, the Non-Filing
Party shall execute in a timely manner and at the Filing Party’s reasonable
expense an assignment of such Jointly Owned Invention to the Filing Party (in
such country or all countries, as applicable) and any additional documents as
may be reasonably necessary to allow the Filing Party to file and prosecute such
patent application. If a Party (the “Opting-out Party”) wishes to discontinue
the prosecution and maintenance (or sharing in the costs with respect thereto)
of a Joint Patent Application or Joint Patent (in one or more countries), the
other Party, at its sole option (the “Continuing Party”), may continue such
prosecution and maintenance. In such event, the Opting-out Party shall execute
in a timely manner and at the Continuing Party’s reasonable expense an
assignment of such Joint Patent Application or Joint Patent to the Continuing
Party (in such country or all countries, as applicable) and any additional
documents as may be necessary to allow the Continuing Party to prosecute and
maintain such Joint Patent Application or Joint Patent. Any Jointly Owned
Invention, Joint Patent Application or Joint Patent so assigned shall thereafter
be owned solely by the Continuing Party or Filing Party (as applicable), shall
no longer be considered jointly owned, and the Non-Filing Party or Opting-out
Party (as applicable) shall have no right to practice under such Joint Patent
Application or Joint Patent in the applicable country or countries.

 

 23 

 



 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.



 

10.1.4. Except as expressly provided in Section 10.1.3 and in furtherance and
not in limitation of Section 9.1, each Party agrees to make no patent
application based on the other Party’s Confidential Information, and to give no
assistance to any Third Party for such application, without the other Party’s
prior written authorization.

 

10.1.5. Company shall have the first right to initiate legal action to enforce
all Joint Patents against infringement and to protect all Jointly Owned
Inventions from misappropriation by any Third Party, where [*****] or to defend
any declaratory judgment action relating thereto, at its sole expense. In the
event that Company fails to initiate or defend such action within thirty (30)
days after being first notified of such infringement, Merck shall have the right
to do so at its sole expense. Merck shall have the first right to initiate legal
action to enforce all Joint Patents against infringement and to protect all
Jointly Owned Inventions from misappropriation by any Third Party, where [*****]
or to defend any declaratory judgment action relating thereto, at its sole
expense. In the event that Merck fails to initiate or defend such action within
thirty (30) days after being first notified of such infringement, Company shall
have the right to do so at its sole expense. The Parties shall cooperate in good
faith to coordinate legal action to enforce all Joint Patents against
infringement, and to protect all Jointly Owned Inventions from misappropriation,
by any Third Party where [*****] or to defend any declaratory judgment action
relating thereto, and shall share the costs and expenses of such litigation
equally. Any damages or other monetary awards recovered shall be shared as
follows: (a) the amount of such recovery actually received by the Party
controlling such action shall be first applied to the out-of-pocket costs of
each Party in connection with such action; and then (b) any remaining proceeds
shall be divided evenly between Company and Merck.

 

10.1.6. If one Party brings any prosecution or enforcement action or proceeding
against a Third Party with respect to any Joint Patent, the second Party agrees
to be joined as a party plaintiff where necessary and to give the first Party
reasonable assistance and authority to file and prosecute the suit. The costs
and expenses of the Party bringing suit under this Section 10.1.6 shall be borne
by such Party, and any damages or other monetary awards recovered shall be
shared as follows: (a) the amount of such recovery actually received by the
Party controlling such action shall be first applied to the out-of-pocket costs
of each Party in connection with such action; and then (b) any remaining
proceeds shall be divided evenly between Company and Merck. A settlement or
consent judgment or other voluntary final disposition of a suit under this
Section 10.1.6 may not be entered into without the consent of the Party not
bringing the suit.

 

10.2. Inventions Owned by Company. Notwithstanding anything to the contrary
contained in Section 10.1, the Parties agree that all rights to Inventions
relating [*****], or covering [*****], regardless of whether such Invention or
improvement was invented solely by Company or Merck or jointly by the Parties,
are the exclusive property of Company (“Company Inventions”). Company shall be
entitled to file and prosecute in its own name relevant patent applications and
to own resultant patent rights for any Company Invention. For the avoidance of
doubt, any Invention [*****], is a Company Invention. Merck hereby assigns its
right, title and interest to any and all Company Inventions to Company.

 

10.3. Inventions Owned by Merck. Notwithstanding anything to the contrary
contained in Section 10.1, the Parties agree that all rights to Inventions
relating [*****], or covering [*****], regardless of whether such Invention or
improvement was invented solely by Merck or Company or jointly by the Parties,
are the exclusive property of Merck (“Merck Inventions”). Merck shall be
entitled to file and prosecute in its own name relevant patent applications and
to own resultant patent rights for any Merck Invention. For the avoidance of
doubt, any Invention [*****], even where [*****], is a Merck Invention. Company
hereby assigns its right, title and interest to any and all Merck Inventions to
Merck.

 

10.4. Mutual Freedom to Operate for Combination Inventions.

10.4.1. Company License to Merck. Company hereby grants to Merck a
non-exclusive, worldwide, royalty-free, fully paid-up, transferable and
sublicensable license to any patent Controlled by Company, including composition
of matter and method patents, that [*****] (the “Company Background Patents”)
solely for [*****]; provided, however, that in no event shall Merck have the
right to use Company Background Patents to commercialize the Company Compound or
any Company Class Compound.

 

10.4.2. Merck License to Company. Merck hereby grants to Company a
non-exclusive, worldwide, royalty-free, fully paid-up, transferable and
sublicensable license to any patent Controlled by Merck that [*****] (the “Merck
Background Patents”) solely for [*****]; provided, however, that in no event
shall Company have the right to use Merck Background Patents to commercialize
the Merck Compound or any PD-1 Antagonist.

 

10.4.3. No Other Rights. For clarity, the terms of this Section 10.4 do not
provide Merck or Company with any rights, title or interest or any license to
the other Party’s intellectual property rights which [*****].

 

10.4.4. Termination. Any and all licenses granted under this Section 10.4 shall
[*****].

 

 24 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.



 



11. Reprints; Rights of Cross-Reference.

 

Consistent with applicable copyright and other laws, each Party may use, refer
to, and disseminate reprints of scientific, medical and other published articles
and materials from journals, conferences and/or symposia relating to the Study
that disclose the name of a Party, provided, however, that such use does not
constitute an endorsement of any commercial product or service by the other
Party.

 

12. Publications; Press Releases.

 

12.1. Clinical Trial Registry. Company shall register the Study with the
Clinical Trials Registry located at www.clinicaltrials.gov and is committed to
timely publication of the results following Study Completion, after taking
appropriate action to secure intellectual property rights (if any) arising from
the Study. The publication of the results of the Study will be in accordance
with the Protocol.

 

12.2. Publication. Each Party shall use reasonable efforts to publish or present
scientific papers dealing with the Study in accordance with accepted scientific
practice. The Parties agree that prior to submission of the results of the Study
for publication or presentation or any other dissemination of such results
including oral dissemination, the publishing Party shall invite the other to
comment on the content of the material to be published, presented, or otherwise
disseminated according to the following procedure:

 

12.2.1. At least [*****] days prior to submission for publication of any paper,
letter or any other publication, or [*****] days prior to submission for
presentation of any abstract, poster, talk or any other presentation, the
publishing Party shall provide to the other Party the full details of the
proposed publication, presentation, or dissemination in an electronic version
(cd-rom or email attachment). Upon written request from the other Party, the
publishing Party agrees not to submit data for
publication/presentation/dissemination for an additional [*****] days in order
to allow for actions to be taken to preserve rights for patent protection.

 

12.2.2. The publishing Party shall give reasonable consideration to any request
by the other Party made within the periods mentioned in Section 12.2.1 to modify
the publication and the Parties shall work in good faith and in a timely manner
to resolve any issue regarding the content for publication.

 

12.2.3. The publishing Party shall remove all Confidential Information of the
other Party before finalizing the publication.

 

12.3. Press Releases. Promptly following the Effective Date, Company may issue
the press release attached hereto as Appendix C. Unless otherwise required by
Applicable Law (including applicable regulations of a stock exchange on which
either Party’s securities are listed), neither Party shall make any other public
announcement concerning this Agreement without the prior written consent of the
other Party. To the extent a Party desires to make such public announcement,
such Party shall provide the other Party with a draft thereof at least seven (7)
Business Days prior to the date on which such Party would like to make the
public announcement, unless a shorter time period is required to comply with
Applicable Law (including applicable regulations of a stock exchange on which
such Party’s securities are listed), in which case, the Party intending to make
such public announcement shall provide the other Party with as much advance
notice as is reasonably practicable.

 

 25 

 





 



13. Representations and Warranties; Disclaimers.

 

13.1. Due Authorization. Each of Company and Merck represents and warrants to
the other that: (a) it has the corporate power and authority and the legal right
to enter into this Agreement and perform its obligations hereunder; (b) it has
taken all necessary corporate action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; and (c) this Agreement has been duly executed and delivered on behalf
of such Party and constitutes a legal, valid and binding obligation of such
Party that is enforceable against it in accordance with its terms.

 

13.2. Compounds.

 

13.2.1. Company Compound. Company hereby represents and warrants to Merck that:
(a) Company has the full right, power and authority to grant all of the licenses
granted to Merck under this Agreement; and (b) Company Controls the Company
Compound.

 

13.2.2. Merck Compound. Merck hereby represents and warrants to Company that:
(a) Merck has the full right, power and authority to grant all of the licenses
granted to Company under this Agreement; and (b) Merck Controls the Merck
Compound.

 

13.3. Results. Company does not undertake that the Study shall lead to any
particular result, nor is the success of the Study guaranteed. Neither Party
shall be liable for any use that the other Party may make of the Clinical Data
nor for advice or information given in connection therewith.

 

13.4. Anti-Corruption.

 

13.4.1. In performing their respective obligations hereunder, the Parties
acknowledge that the corporate policies of Company and Merck and their
respective Affiliates require that each Party’s business be conducted within the
letter and spirit of the law. By signing this Agreement, each Party agrees to
conduct the business contemplated herein in a manner that is consistent with all
Applicable Law, including the Stark Act, Anti-Kickback Statute, Sunshine Act,
and the U.S. Foreign Corrupt Practices Act, good business ethics, and its ethics
and other corporate policies and agrees to abide by the spirit of the other
Party’s guidelines, which may be provided by such other Party from time to time.

 

13.4.2. Specifically, each Party represents and warrants that it has not, and
covenants that it, its Affiliates, and its and its Affiliates’ directors,
employees, officers, and anyone acting on its behalf, will not, in connection
with the performance of this Agreement, directly or indirectly, make, promise,
authorize, ratify or offer to make, or take any action in furtherance of, any
payment or transfer of anything of value for the purpose of influencing,
inducing or rewarding any act, omission or decision to secure an improper
advantage; or improperly assisting it in obtaining or retaining business for it
or the other Party, or in any way with the purpose or effect of public or
commercial bribery.

 

 26 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.





 

13.4.3. Neither Party shall contact, or otherwise knowingly meet with, any
Government Official for the purpose of discussing activities arising out of or
in connection with this Agreement, without the prior written approval of the
other Party, except where such meeting is consistent with the purpose and terms
of this Agreement and in compliance with Applicable Law.

 

13.4.4. Each Party represents and warrants that (a) it is not excluded,
debarred, suspended, proposed for suspension or debarment, in Violation or
otherwise ineligible for government programs; and (b) it has not employed or
subcontracted with any Person for the performance of the Study who is excluded,
debarred, suspended, proposed for suspension or debarment, or is in Violation or
otherwise ineligible for government programs.

 

13.4.5. Each Party represents and warrants that, except as disclosed to the
other in writing prior to the Effective Date, such Party: (a) does not have any
interest that conflicts with its proper and ethical performance of this
Agreement; (b) shall maintain arm’s length relations with all Third Parties with
which it deals for or on behalf of the other in performance of this Agreement;
and (c) has provided complete and accurate information and documentation to the
other Party, the other Party’s Affiliates and its and their personnel in the
course of any due diligence conducted by the other Party for this Agreement,
including disclosure of any officers, employees, owners or Persons directly or
indirectly retained by such Party in relation to the performance of this
Agreement who are Government Officials or relatives of Government Officials.
Each Party shall make all further disclosures to the other Party as are
necessary to ensure the information provided remains complete and accurate
throughout the Term. Subject to the foregoing, each Party agrees that it shall
not hire or retain any Government Official to assist in its performance of this
Agreement, with the sole exception of conduct of or participation in clinical
trials under this Agreement, provided that such hiring or retention shall be
subject to the completion by the hiring or retaining Party of a satisfactory
anti-corruption and bribery (e.g., FCPA) due diligence review of such Government
Official. Each Party further covenants that any future information and
documentation submitted to the other Party as part of further due diligence or a
certification shall be complete and accurate.

 

13.4.6. Each Party shall have the right during the Term, [*****], to conduct an
investigation and audit of the other Party’s activities, books and records, to
the extent they relate to that other Party’s performance under this Agreement,
to verify compliance with the terms of this Section 13.4. Such other Party shall
cooperate fully with such investigation or audit, the scope, method, nature and
duration of which shall be at the sole reasonable discretion of the Party
requesting such audit.

 

13.4.7. Each Party shall use commercially reasonable efforts to ensure that all
transactions under the Agreement are properly and accurately recorded in all
material respects on its books and records and that each document upon which
entries in such books and records are based is complete and accurate in all
material respects. Each Party further represents, warrants and covenants that
all books, records, invoices and other documents relating to payments and
expenses under this Agreement are and shall be complete and accurate and reflect
in reasonable detail the character and amount of transactions and expenditures.
Each Party shall maintain a system of internal accounting controls reasonably
designed to ensure that no off-the-books or similar funds or accounts will be
maintained or used in connection with this Agreement.

 

 27 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.



 



13.4.8. Each Party agrees that in the event that the other Party believes in
good faith that there has been a possible material violation of any provision of
Section 13.4, such other Party may make full disclosure of such belief and
related information needed to support such belief at any time and for any reason
to any competent government bodies and agencies, and to anyone else such Party
determines in good faith has a legitimate need to know.

 

13.4.9. Each Party shall comply with its own ethical business practices policy
and any corporate integrity agreement (if applicable) to which it is subject,
and shall conduct its Study-related activities in accordance with Applicable
Law. Each Party shall ensure that all of its employees involved in performing
its obligations under this Agreement are made specifically aware of the
compliance requirements under this Section 13.4. In addition, each Party shall
ensure that all such employees participate in and complete mandatory compliance
training to be conducted by each Party, including specific training on
anti-bribery and corruption, prior to his/her performance of any obligations or
activities under this Agreement. Each Party shall certify its continuing
compliance with the requirements under this Section 13.4 on a periodic basis
during the Term in such form as may be reasonably specified by the other Party.

 

13.4.10. Each Party shall have the right to terminate this Agreement immediately
upon violation of this Section 13.4 in accordance with Section 6.6.

 

13.5. DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED HEREIN, MERCK MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE MERCK COMPOUND, AND
COMPANY MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE COMPANY
COMPOUND.

 

14. Insurance; Indemnification; Limitation of Liability.

 

14.1. Insurance. Each Party warrants that it maintains a policy or program of
insurance or self-insurance at levels sufficient to support the indemnification
obligations assumed herein. Upon request, a Party shall provide evidence of such
insurance.

 

14.2. Indemnification.

 

14.2.1. Indemnification by Company. Company agrees to defend, indemnify and hold
harmless Merck, its Affiliates, and its and their employees, directors,
subcontractors and agents from and against any loss, damage, reasonable costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any claim, proceeding, or investigation by a Third Party arising
out of [*****] (a “Liability”), except to the extent that such Liability
[*****].

 

14.2.2. Indemnification by Merck. Merck agrees to defend, indemnify and hold
harmless Company, its Affiliates, and its and their employees, directors,
subcontractors and agents from and against any Liability to the extent such
Liability was directly caused by (a) negligence or willful misconduct on the
part of Merck (or any of its Affiliates, or its and their employees, directors,
subcontractors or agents); (b) a breach on the part of Merck of any of its
representations and warranties or any other covenants or obligations of Merck
under this Agreement; or (c) a breach of Applicable Law by Merck.

 

 28 

 









 



14.2.3. Procedure. The obligations of Merck and Company under this Section 14.2
are conditioned upon the delivery of written notice to Merck or Company, as the
case might be, of any potential Liability within a reasonable time after a Party
becomes aware of such potential Liability. The indemnifying Party will have the
right to assume the defense of any suit or claim related to the Liability (using
counsel reasonably satisfactory to the indemnified Party) if it has assumed
responsibility for the suit or claim in writing; provided that the indemnified
Party may assume the responsibility for such defense to the extent the
indemnifying Party does not do so in a timely manner). The indemnified Party may
participate in (but not control) the defense thereof at its sole cost and
expense. The Party controlling such defense (the “Defending Party”) shall keep
the other Party (the “Other Party”) advised of the status of such action, suit,
proceeding or claim and the defense thereof and shall consider recommendations
made by the Other Party with respect thereto. The Defending Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Other Party, which shall not be unreasonably
withheld. The Defending Party, but solely to the extent the Defending Party is
also the indemnifying Party, shall not agree to any settlement of such action,
suit, proceeding or claim or consent to any judgment in respect thereof that
does not include a complete and unconditional release of the Other Party from
all liability with respect thereto or that imposes any liability or obligation
on the Other Party without the prior written consent of the Other Party.

 

14.2.4. Study Subjects. Company shall not offer compensation on behalf of Merck
to any Study subject or bind Merck to any indemnification obligations in favor
of any Study subject. Merck shall not offer compensation on behalf of Company to
any Study subject or bind Company to any indemnification obligations in favor of
any Study subject.

 

14.3. LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY (OR ANY OF ITS
AFFILIATES OR SUBCONTRACTORS) BE LIABLE TO THE OTHER PARTY UNDER ANY THEORY FOR,
NOR SHALL ANY INDEMNIFIED PARTY HAVE THE RIGHT TO RECOVER, ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR OTHER SIMILAR DAMAGES OR ANY PUNITIVE
DAMAGES OR ANY LOST PROFIT, LOST SALE OR LOST OPPORTUNITY DAMAGES (WHETHER SUCH
CLAIMED DAMAGES ARE DIRECT OR INDIRECT), WHETHER ARISING DIRECTLY OR INDIRECTLY
OUT OF (X) THE MANUFACTURE OR USE OF ANY COMPOUND SUPPLIED HEREUNDER OR (Y) ANY
BREACH OF OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT OR ANY
REPRESENTATION, WARRANTY OR COVENANT CONTAINED IN OR MADE PURSUANT TO THIS
AGREEMENT, EXCEPT THAT SUCH LIMITATION SHALL NOT APPLY TO DAMAGES PAID OR
PAYABLE TO A THIRD PARTY BY AN INDEMNIFIED PARTY FOR WHICH THE INDEMNIFIED PARTY
IS ENTITLED TO INDEMNIFICATION HEREUNDER OR WITH RESPECT TO DAMAGES ARISING OUT
OF OR RELATED TO A PARTY’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT WITH
RESPECT TO USE, DISCLOSURE, LICENSE, ASSIGNMENT OR OTHER TRANSFER OF CLINICAL
DATA, CONFIDENTIAL INFORMATION, JOINTLY-OWNED INVENTIONS AND SAMPLE TESTING
RESULTS.

 

 29 

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.



 



15. Use of Name.

 

Except as otherwise provided herein, neither Party shall have any right, express
or implied, to use in any manner the name or other designation of the other
Party or any other trade name, trademark or logo of the other Party for any
purpose in connection with the performance of this Agreement without the other
Party’s prior written consent.

 

16. Force Majeure.

 

If, in the performance of this Agreement, one of the Parties is prevented,
hindered or delayed by reason of any cause beyond such Party’s reasonable
control (e.g., war, riots, fire, strike, acts of terror, governmental laws),
such Party shall be excused from performance to the extent that it is
necessarily prevented, hindered or delayed (“Force Majeure”). The non-performing
Party shall notify the other Party of such Force Majeure within [*****] days
after such occurrence by giving written notice to the other Party stating the
nature of the event, its anticipated duration, and any action being taken to
avoid or minimize its effect. The suspension of performance will be of no
greater scope and no longer duration than is necessary and the non-performing
Party shall use commercially reasonable efforts to remedy its inability to
perform.

 

17. Entire Agreement; Amendment; Waiver.

 

This Agreement, together with the Appendices and Schedules hereto and the
Related Agreements, constitutes the sole, full and complete agreement by and
between the Parties with respect to the subject matter of this Agreement, and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded by this Agreement. In the
event of a conflict between a Related Agreement and this Agreement, the terms of
this Agreement shall control. No amendments, changes, additions, deletions or
modifications to or of this Agreement shall be valid unless reduced to writing
and signed by the Parties hereto. Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. The waiver
by either Party of any right hereunder or of the failure to perform or of a
breach by the other Party shall not be deemed a waiver of any other right
hereunder or of any other breach or failure by said other Party whether of a
similar nature or otherwise.

 

18. Assignment and Affiliates.

 

Neither Party shall assign or transfer this Agreement without the prior written
consent of the other Party; provided, however, that either Party may assign all
or any part of this Agreement to one or more of its Affiliates without the other
Party’s consent, and any and all rights and obligations of either Party may be
exercised or performed by its Affiliates, provided that such Affiliates agree to
be bound by this Agreement.

 

19. Invalid Provision.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision. In
lieu of the illegal, invalid or unenforceable provision, the Parties shall
negotiate in good faith to agree upon a reasonable provision that is legal,
valid and enforceable to carry out as nearly as practicable the original
intention of the entire Agreement.

 

 30 

 

 











20. No Additional Obligations.

 

Company and Merck have no obligation to renew this Agreement or apply this
Agreement to any clinical trial other than the Study. Nothing in this Agreement
obligates the Parties to enter into any other agreement (other than the Related
Agreements) at this time or in the future.

 

21. Governing Law; Dispute Resolution.

 

21.1. The Parties shall attempt in good faith to settle all disputes arising out
of or in connection with this Agreement in an amicable manner. Any claim,
dispute or controversy arising out of or relating to this Agreement, including
the breach, termination or validity hereof or thereof, shall be governed by and
construed in accordance with the substantive laws of the State of New York,
without giving effect to its choice of law principles.

 

21.2. Nothing contained in this Agreement shall deny either Party the right to
seek injunctive or other equitable relief from a court of competent jurisdiction
in the context of a bona fide emergency or prospective irreparable harm, and
such an action may be filed or maintained notwithstanding any ongoing
discussions between the Parties.

 

22. Notices.

 

All notices or other communications that are required or permitted hereunder
shall be in writing and delivered personally, sent by facsimile (and promptly
confirmed by personal delivery or overnight courier), or sent by
internationally-recognized overnight courier addressed as follows:

If to Company, to:

 

OncoSec Medical Incorporated

5820 Nancy Ridge Drive

San Diego, CA 92121
Attention: Legal Department

With a copy to:

 

If to Merck, to:

 

MSD International GmbH
Weystrasse 20
6000 Luzern 6
Switzerland
Attention:
Facsimile:

 

With copies (which shall not constitute notice) to:

 

 31 

 





 

23. Relationship of the Parties.

 

The relationship between the Parties is and shall be that of independent
contractors, and does not and shall not constitute a partnership, joint venture,
agency or fiduciary relationship. Neither Party shall have the authority to make
any statements, representations or commitments of any kind, or take any actions,
that are binding on the other Party, except with the prior written consent of
the other Party to do so. All Persons employed by a Party will be the employees
of such Party and not of the other Party and all costs and obligations incurred
by reason of any such employment shall be for the account and expense of such
Party.

 

24. Counterparts and Due Execution.

 

This Agreement and any amendment may be executed in any number of counterparts
(including by way of facsimile or electronic transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, notwithstanding any electronic transmission, storage and
printing of copies of this Agreement from computers or printers. When executed
by the Parties, this Agreement shall constitute an original instrument,
notwithstanding any electronic transmission, storage and printing of copies of
this Agreement from computers or printers. For clarity, facsimile signatures and
signatures transmitted via PDF shall be treated as original signatures.

 

25. Construction.

 

Except where the context otherwise requires, wherever used, the singular will
include the plural, the plural the singular, the use of any gender will be
applicable to all genders, and the word “or” is used in the inclusive sense
(and/or). Whenever this Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days. The captions of this Agreement
are for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. The term “including” as used herein shall be deemed
to be followed by the phrase “without limitation” or like expression. The term
“will” as used herein means shall. The terms “hereof”, “hereto”, “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and no to any particular provision of this Agreement.
References to “Article,” “Section”, “Appendix” or “Schedule” are references to
the numbered sections of this Agreement and the appendices attached to this
Agreement, unless expressly stated otherwise. Except where the context otherwise
requires, references to this “Agreement” shall include the appendices attached
to this Agreement. The language of this Agreement shall be deemed to be the
language mutually chosen by the Parties and no rule of strict construction will
be applied against either Party hereto.

 

[Remainder of page intentionally left blank.]

 

 32 

 

 

IN WITNESS WHEREOF, the respective representatives of the Parties have executed
this Agreement as of the Effective Date.

 

OncoSec Medical Incorporated     By: /s/ Punit Dhillon   Punit Dhillon   Name  
  President and Chief Executive Officer   Title           MSD International GmbH
    By: /s/ Franz Escherich   Franz Escherich   Name     Director   Title    

 

 33 

 

 

Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 

Appendix A

 

PROTOCOL SYNOPSIS

 



Study Title   The PISCES Study: A Multicenter Phase 2, Open-Label Trial of
Intratumoral pIL-12 plus Electroporation in Combination with Intravenous
Pembrolizumab in Patients with Stage III/IV Melanoma who are Progressing on
either Pembrolizumab or Nivolumab Treatment       Protocol No.   OMS-I103      
[*****]   [*****]       Study Phase   2       Therapeutic Indication  
Intratumoral injection of plasmid interleukin-12 followed by electroporation
(ImmunoPulse® IL-12), in combination with an anti-programmed cell death protein
1 (PD-1) antibody pembrolizumab, is indicated for the treatment of unresectable
or metastatic melanoma.



 

Study Objectives   ● To assess efficacy of best overall response rate (BORR) by
independent central review based on RECIST v1.1 over 24 weeks (end of Core
study) of intratumoral pIL-12-EP in combination with pembrolizumab (IV)
(collectively ‘the combined treatment’) in patients with unresectable or
metastatic melanoma who previously have progressed on prior approved anti-PD-1
antibodies (either as monotherapy or in combination with other approved
checkpoint inhibitor.             ● To assess safety and tolerability of the
combined treatment in patients with unresectable or metastatic melanoma who
previously have progressed on prior approved anti-PD-1 antibodies (either as
monotherapy or in combination with other approved checkpoint inhibitor).        
    ● To assess duration of response (DOR), objective response rate (ORR),
immune BORR (iBORR), progression free survival (PFS), immune PFS (iPFS), and
overall survival (OS) of combination therapy;             ● [*****]



 

Investigational Product Route and Dosage Form  

Plasmid interleukin-12 (pIL-12) will be injected intratumorally (on Days 1, 5
and 8 every 6 weeks) [*****]

Pembrolizumab will be administered at a dose of 200 mg [*****]

      Study Design  

This will be a Phase 2, Simon 2-stage minimax design, non-comparative,
open-label, single-arm, multicenter study of intratumoral pIL-12-EP plus IV
pembrolizumab. Eligible patients will be those with pathological diagnosis of
unresectable or metastatic melanoma who are progressing or have progressed on
pembrolizumab or nivolumab (either as monotherapy or in combination with another
approved checkpoint inhibitor confirmed according to RECIST v1.1. If a patient
is BRAF V600 mutation positive, they must have received a BRAF inhibitor
according to the approved label.

 

The study will be comprised of a Core study (24 weeks), an Extension Phase and a
long-term follow-up.

 

Core study: Eligible patients will be treated with intratumoral pIL-12-EP to the
accessible lesions on Days 1, 5 and 8 every 6 weeks and with IV pembrolizumab
(200 mg) [*****] for 24 weeks. [*****]

 

Extension phase: Patients who completed 24 weeks of treatment (Core study) with
the investigators discretion, will enter an Extension phase [*****]

      Study Duration   The study duration for each individual patient will be 24
weeks in the Core study (excluding the screening period), up to 35 pembrolizumab
cycles from baseline (approximately 2 years) in the Extension phase and
long-term follow-up (until death, patient withdraw consent or sponsor terminates
the study).       Immune Monitoring   For Immune Monitoring, tumor biopsies
(fixed and fresh) as well as blood and fecal samples will be collected [*****]  
    [*****]   [*****]

 

 34 

 

 

Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



Inclusion Criteria   In order to be eligible for participation in this trial,
the patient must meet all the following:



 

  1. Pathologically documented unresectable melanoma, AJCC Stage III or IV.
Patients must have histological or cytological confirmed diagnosis of
unresectable melanoma with progressive locally advanced or metastatic disease.  
    2. Patients must be refractory to anti-PD-1 monoclonal antibodies (mAb)
defined as pembrolizumab or nivolumab as either as monotherapy or in combination
with other approved checkpoint inhibitors or targeted therapies according to
their approved label, defined as (patients must meet all of the following
criteria):



 



  a. Received at least 4 doses of anti-PD1 mAb (minimum dose of 2 mg/kg given
every three weeks (Q3W) for pembrolizumab; minimum dose of 240 mg given every
two weeks (Q2W) for nivolumab in monotherapy; minimum dose of 1 mg/kg given Q3W
for nivolumab in combination with ipilimumab         b. Progressive disease
after anti-PD1 mAb will be defined according to RECIST v1.1. [*****]         c.
Documented disease progression within 24 weeks of the last dose of anti-PD1 mAb.
Patients who were re-treated with anti-PD1 mAb and patients who were on
maintenance with anti-PD1 mAb will be allowed to enter the trial as long as
there is documented PD within 24 weeks of the last treatment date (with anti-PD1
mAb).

 

  3. Resolution/improvement of anti-PD1 mAb-related [*****]

 

  a. No history of common toxicity criteria adverse events (CTCAE) Grade 4 irAEs
from anti-PD1 mAb.         b. No history of CTCAE Grade 3 requiring steroid
treatment. [*****]         c. Minimum of 4 weeks (washout period) from the last
dose of anti-PD1 mAb.

 

  4. Prior treatment with an approved BRAF inhibitor if BRAF V600
mutation-positive.         5. Age ≥ 18 years of age on day of signing informed
consent.         6. Has a performance status of 0 or 1 on the ECOG Performance
Scale.         7. Have measurable disease based on RECIST v1.1, with at least
one anatomically distinct lesion. Lesion or lesions must meet all the following
baseline criteria:

 

  a. Accessible for electroporation,         b. Must be accurately measured in
at least one dimension (longest diameter in the plane of measurement is to be
recorded) with a minimum size per RECIST v1.1.         [*****]

 

  8. Demonstrate adequate organ function as defined below. All screening
laboratories should be performed within 10 days of treatment initiation.

 

 35 

 

 

Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



  System   Laboratory Value   Hematological               Absolute neutrophil
count (ANC)   ≥1.5 × 109/L   Platelets   ≥100 × 109/L   Hemoglobin   ≥9 g/dL or
≥5.6 mmol/L           Renal               Creatinine* OR   ≤1.5 × the upper
limit of normal (ULN) OR   Measured or calculated creatinine clearance (CrCl)  
    Glomerular filtration rate (GFR) can also be used instead of creatinine or
CrCl   ≥ 60 mL/min for patient with creatinine levels >1.5 × institutional ULN  
        Hepatic               Total bilirubin   ≤1.5 × ULN OR direct bilirubin
≤ULN for patients with total bilirubin levels > 1.5× ULN           Aspartate
aminotransferase (AST) and alanine aminotransferase (ALT)   ≤2.5 × ULN OR ≤5 ×
ULN for patients with liver metastases           Coagulation              
International Normalized Ratio (INR) or Prothrombin Time (PT)   ≤1.5 × ULN
unless patient is receiving anticoagulant therapy as long as PT or PTT is within
therapeutic range of intended use of anticoagulants           Activated Partial
Thromboplastin Time (aPTT)               * Creatinine clearance should be
calculated per institutional standard.

 



  9. Women of childbearing potential must have negative serum or urine pregnancy
test within 72 hours prior to receiving the first study drug administration. If
the urine test is positive or cannot be confirmed as negative, a serum pregnancy
test will be required.           For women of childbearing potential, must be
willing to use an adequate method of contraception from 30 days prior to the
first study drug administration and 120 days following last day study drug
administration[*****]         10. Male patients of childbearing potential must
be surgically sterile, or must agree to use adequate method of contraception
during the study and at least 120 days following the last day of study drug
administration.     [*****]         11. Able and willing to provide written
informed consent and to follow study instructions.

 



 36 

 

 

Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 

Exclusion criteria   The patient must be excluded from participating in the
trial if meet any of the following:

 

  1. Patient has disease that is suitable for local therapy administered with
curative intent.         2. Patient with a diagnosis of uveal melanoma.        
3. Patient has a known additional malignancy that is progressing or requires
active treatment. Exceptions include basal cell carcinoma of the skin, squamous
cell carcinoma of the skin that has undergone potentially curative therapy or in
situ cervical cancer.         4. Clinically active cerebral or any bone
metastases. Patients with up to 3 (neurological performance status of 0)
cerebral metastases may be enrolled, provided that all lesions have been
adequately treated with stereotactic radiation therapy or gamma-knife therapy
with no evidence of progression, and have not required steroids, for at least
two months prior to enrolment.         5. Greater than 3 visceral metastases
(this does not include nodal metastases associated with visceral organs). For
patients with less than or equal to 3 visceral metastases, no lesion > 3 cm and
liver lesions must meet RECIST v1.1 criteria for SD for at least 1 month prior
to enrolment.         6. Patients with electronic pacemakers or defibrillators.
        7. Patients who have a known history of Human Immunodeficiency Virus
(HIV) (HIV 1/2 antibodies).         8. Patients who have known active Hepatitis
B (e.g., HBsAg reactive) or Hepatitis C (e.g., HCV RNA [*****] is detected);
Note: Patients who have been vaccinated against Hepatitis B and who are positive
only for the Hepatitis B surface antibody are permitted to participate in the
study.         9. Patient has a diagnosis of immunodeficiency or is receiving
systemic steroid therapy or any other form of immunosuppressive therapy within 7
days prior to the first dose of study drug. The use of physiologic doses of
corticosteroids may be approved after consultation with the Sponsor.         10.
Patients who have received a live-virus vaccination within 30 days of the first
dose of treatment. Seasonal flu vaccines that do not contain live virus are
permitted.         11. Patient has severe hypersensitivity (≥Grade 3) to
pembrolizumab and/or any of its excipients.         12. Patients who have
received transfusion of blood products (including platelets or red blood cells)
or administration of colony stimulating factors (including G-CSF, GM-CSF or
recombinant erythropoietin) within 4 weeks prior to study Cycle 1, Day 1
(baseline).         13. Patient has a history of (non-infectious) pneumonitis
that required steroids or current pneumonitis.         14. Patient has a history
of interstitial lung disease.         15. Patient has an active infection
requiring systemic therapy.

 

 37 

 

 

Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 



  16. Patient has a history or current evidence of any condition, therapy, or
laboratory abnormality that might confound the results of the trial, interfere
with the patient’s participation for the full duration of the trial, or is not
in the best interest of the patient to participate, in the opinion of the
treating investigator.         17. Patient has not recovered (i.e., ≤ Grade 1 or
at baseline) from adverse events due to a previously administered agent.    
[*****]         18. Participation in another clinical trial within 30 days of
screening.     [*****]         19. Patients who have had any chemotherapy,
targeted small molecule therapy, radiation therapy or any immunotherapeutic
after their confirmed progression on anti-PD-1 therapy.         20. Patient has
known psychiatric or substance abuse disorders that would interfere with
cooperation with the requirements of the trial.         21. Patients who are
pregnant or breastfeeding, or expecting to conceive or father children within
the projected duration of the trial, starting with the screening visit through
120 days after the last dose of trial treatment.

 

Efficacy Endpoints   Primary Efficacy Endpoint:



● BORR by [*****] RECIST v1.1 over 24 weeks



    Secondary Efficacy Endpoints:



  ● ORR [*****];   ● DOR [*****];   ● PFS [*****];   ● [*****]     OS.  
Exploratory Endpoint:47   Immune monitoring [*****1]

 

Safety   Safety assessments in the Core study and Extension phase will include:



Assessments   ● AEs and Outcomes  ● Pembrolizumab AE of event(s) of clinical
interest (ECI)   ● Safety Laboratory   ● ECOG performance status   ● Physical
examination   ● Vital signs   ● Assessment of durable procedural pain   ●
Concomitant medication



 





 

 

1 [*****]

 

 38 

 



 

Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.

 







    Primary safety outcomes:

 

  1. Frequency, duration and severity of AEs and serious AEs (SAEs);   2.
Incidence and shifts of clinically significant laboratory abnormalities; safety
laboratory evaluations includes complete blood count (CBC), blood biochemistry
and urinalysis

 

    Safety outcome will be analyzed at end of Core study (24 weeks) and at the
end of the study (EOS visit).           AEs and abnormal laboratories will be
classified according to the National Cancer Institute - Common Terminology
Criteria for Adverse Events (NCI-CTCAE), version 4.03. If a laboratory finding
is abnormal but not clinically significant (NCS) at baseline, post-baseline
laboratory abnormalities will be reported as an AE only if there is worsening
compared to baseline.           Progression of the cancer under study is not
considered an adverse event unless it is drug-related by the investigator.      
[*****]   [*****]

 

 39 

 

 









Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.



 

Appendix B

 

SUPPLY OF COMPOUND

 

Schedule of Deliveries for IT-pIL 12-EP

 

Delivery Date   Quantity of Vials [*****]   [*****] [*****]   [*****] [*****]  
[*****]     [*****]

 



Schedule of Deliveries for KEYTRUDA®

 

Delivery Date  

Quantity of Vials

(Liquid – [*****] vial)

[*****]   [*****] [*****]   [*****]     [*****]

 

  

 

 

Appendix C

 

COMPANY PRESS RELEASE

 

OncoSec Announces Clinical Collaboration with Merck to Evaluate Combination of
ImmunoPulse® IL-12 and KEYTRUDA® (pembrolizumab) for Metastatic Melanoma

 

San Diego, CA – April XX, 2017 — OncoSec Medical Incorporated (“OncoSec”)
(NASDAQ: ONCS), a company developing DNA-based intratumoral cancer
immunotherapies, has entered a clinical trial collaboration and supply agreement
with Merck (known as MSD outside the United States and Canada) to evaluate the
combination of OncoSec’s ImmuoPulse® IL-12 with Merck’s anti-PD-1 therapy
KEYTRUDA® (pembrolizumab) in a Phase II clinical trial, referred to as PISCES.
The planned clinical trial will evaluate the safety and efficacy of the
combination in patients with metastatic melanoma following disease progression
on previous treatment with an anti-PD-1 therapy.

 

“We are honored to collaborate with Merck – one of the world’s leading cancer
immuno-oncology companies – to help bring innovative cancer treatments to
patients with unmet medical needs,” said Punit Dhillon, CEO and President of
OncoSec. “This collaboration is supported by our recent clinical data
demonstrating the potential ability of ImmunoPulse® IL-12 to rescue patients who
do not initially respond to anti-PD-1 therapy in melanoma. In addition to our
recent Fast Track Designation for this population, OncoSec is uniquely
positioned to meaningfully impact clinical outcomes for patients who do not
currently have any other options. By working with innovative immuno-oncology
leaders, this alliance underpins OncoSec’s strategy to combine our ImmunoPulse®
IL-12 program with checkpoint inhibitor therapies to advance the care of
patients.”

 

Eligible patients for this Phase II study will be those with Stage III/IV
metastatic melanoma who are progressing, or have progressed, on previous
treatment with an anti-PD-1 therapy. . The collaboration agreement is between
OncoSec Medical Incorporated and Merck, through a subsidiary. Under the
agreement, OncoSec will sponsor and fund the study and Merck will provide
KEYTRUDA. Additional details of the collaboration were not disclosed.

 

KEYTRUDA® is a registered trademark of Merck Sharp & Dohme Corp., a subsidiary
of Merck & Co., Inc., Kenilworth, NJ, USA.

 

ImmunoPulse® is a registered trademark of OncoSec Medical Incorporated, San
Diego, CA, USA.

 

About PISCES

 

PISCES (Anti-PD-1 IL-12 Stage III/IV Combination Electroporation Study) will be
a Phase II multicenter study of ImmunoPulse® IL-12 pin combination with
KEYTRUDA® in patients with histological diagnosis of melanoma with progressive
locally advanced or metastatic disease defined as Stage III or Stage IV.
Eligible patients will be those with Stage III/IV metastatic melanoma who are
progressing or have progressed an approved anti-PD-1 therapy. The primary
endpoint for this registration-directed trial will be best overall response rate
(BORR).

 

  

 



 

About OncoSec Medical Incorporated

 

OncoSec is a biotechnology company developing DNA-based intratumoral
immunotherapies with an investigational technology, ImmunoPulse®, for the
treatment of cancer. ImmunoPulse® is designed to enhance the local delivery and
uptake of DNA-based immune-targeting agents, such as IL-12. In Phase I and II
clinical trials, ImmunoPulse® IL-12 has demonstrated a favorable safety profile
and evidence of anti-tumor activity in the treatment of various solid tumors as
well as a systemic clinical and immune response. OncoSec’s lead program,
ImmunoPulse® IL-12, is currently in clinical development for metastatic melanoma
and triple-negative breast cancer. The program’s current focus is on the
significant unmet medical need in patients with melanoma who are refractory or
non-responsive to anti-PD-1/PD-L1 therapies. In addition to ImmunoPulse® IL-12,
the Company is also identifying and developing new immune-targeting agents for
use with the ImmunoPulse® platform. For more information, please visit
www.oncosec.com.

 

Cautionary Note Regarding Forward-Looking Statements

 

This press release contains “forward-looking statements” within the meaning of
the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking
statements can be identified by words such as “can,” “may,” “will,” “suggest,”
“look forward to,” “potential,” “understand,” and similar references to future
periods.

 

Forward-looking statements are neither historical facts nor assurances of future
performance. Instead, they are based on management’s current preliminary
expectations and are subject to risks and uncertainties, which may cause our
results to differ materially and adversely from the statements contained herein.
Potential risks and uncertainties that could cause actual results to differ from
those predicted include, among others, the following: uncertainties inherent in
pre-clinical studies and clinical trials, such as the ability to enroll patients
in clinical trials and the risk of adverse events; unexpected new data, safety
and technical issues; our ability to raise additional funding necessary to fund
continued operations; and the other factors discussed in OncoSec’s filings with
the Securities and Exchange Commission.

 

Undue reliance should not be placed on forward-looking statements, which speak
only as of the date they are made. OncoSec disclaims any obligation to update
any forward-looking statements to reflect new information, events or
circumstances after the date they are made, or to reflect the occurrence of
unanticipated events.

 

CONTACT:

 

Investor Relations:

OncoSec Medical Incorporated

855-662-6732

investors@oncosec.com

 

Media Relations :

OncoSec Medical Incorporated

855-662-6732

media@oncosec.com

 

  

 

 



Confidential Treatment Requested. Omitted Portions are Marked with [*****] and
have been Filed Separately with the Securities and Exchange Commission.



 



Schedule I

 

DATA SHARING AND SAMPLE TESTING SCHEDULE

 

Study Procedures   Shared between
the Two Parties   Not Shared  

Timing to provide item

(data/sample, etc.)

  Party to
Analyze Data/Sample [*****]   [*****]       [*****]   [*****] [*****]   [*****]
      [*****]   [*****] [*****]   [*****]       [*****]   [*****] [*****]  
[*****]       [*****]   [*****] [*****]   [*****]       [*****]   [*****]
[*****]   [*****]       [*****]   [*****] [*****]   [*****]       [*****]  
[*****] [*****]   [*****]       [*****]   [*****]





 



  

 





